BERDON, J.,
dissenting. The conventional wisdom among African-Americans and other minorities is that *270they are not treated fairly throughout the judicial system because of their race. To put it plainly, minorities believe that the judicial system is stacked against them. This perception is heightened when the state eliminates minorities from juries by exercising peremptory challenges based upon the race of venirepersons. The United States Supreme Court recognized this fact when it stated: “[W]e have not questioned the premise that racial discrimination in the qualification or selection of jurors offends the dignity of persons and the integrity of the courts. Despite the clarity of these commands to ehminate the taint of racial discrimination in the administration of justice, allegations of bias in the jury selection process persist.” Powers v. Ohio, 499 U.S. 400, 402, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991).
A judicial branch task force recently has studied this problem within Connecticut. It found that there is “a perception of bias injury selection.” Connecticut Judicial Branch Task Force on Minority Fairness, Full Report (April 1996) p. 42. More fully, “there is a concern that minorities are being removed from the chosen jury pool through the use of peremptory challenges allowed by attorneys during the selection process.” Id. The report indicates that an overwhelming percentage of judges and attorneys recognize that minorities do not feel that they are being treated fairly.1 Id., p. 41. More *271generally, another survey conducted for the state judicial branch in 1998 revealed that 45.5 percent of the Connecticut residents polled agreed that “Connecticut courts discriminate against minorities.”2 Connecticut Judicial Branch, Statewide Public Trust and Confidence Study (October 1998) p. 17.
Furthermore, because the only direct contact most Connecticut citizens have with our justice system is as venirepersons, the process by which jurors are selected plays a major role in the public perception of this branch of government. “In our system of justice, not only must the accused be afforded a fair trial, but equally important there must be a perception of fairness by the community and the accused. Anything less not only undermines the credibility of this branch of government but also threatens the very fabric of our democracy.” State v. Tillman, 220 Conn. 487, 514-15, 600 A.2d 738 (1991) (Berdon, -/., dissenting), cert. denied, 505 U.S. 1207, 112 S. Ct. 3000, 120 L. Ed. 2d 876 (1992).
This perception of racism is not the fault of the trial judges. Rather, to a great degree, this court must assume responsibility because it narrowly shapes the protective contours of our laws regarding jury selection and has failed repeatedly to apply those limited protections in order to assure that the selection is not tainted. Instead of firmly setting out the law for the guidance of the trial courts, this court sends mixed messages, as the majority does in the present case. Even worse, when confronted with obvious cases of the state’s intentional discriminatory use of peremptoiy challenges in order to eliminate minorities, this court avoids reversal, as it does in this case, by affording the trial court “great deference” and refusing to overrule any trial court decision “unless it is clearly erroneous.” In short, the majority of this court does nothing more than pay lip service *272to the constitutional command that a peremptory challenge cannot be employed to exclude prospective jurors on the basis of race, gender or other prohibited discrimination pursuant to Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), and as modified by state law in State v. Holloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989) (hereinafter Batson/Holloway)3 Indeed, since the adoption of Batson by the United States Supreme Court in 1986, this court and the Appellate Court have reviewed claims of purposeful discrimination in the exercise of peremptory challenges in seventeen cases. 4 Neither court, however, has ever found impermissible discrimination in the exercise of *273a peremptory challenge,5 a statistical fact that lends credence to the public perception that our judicial system fosters discrimination.
The majority in this case adds fuel to the public perception that the judicial branch will tolerate racism. It refuses to review certain aspects of the Batson/Hol-loway issues in this case because it claims that they were not raised at trial or in this court. Although I take issue with my colleagues’ claim that they were not raised in total, I must confess that some issues were not raised or not clearly argued.6 As a result, I moved at conference for the court to request the filing of supplemental briefs and reargument, but my efforts were rejected.71 am unable to understand my colleagues and *274I am sure that the African-American community will also be unable to understand their refusal, especially in view of the state’s paper-thin case for murder that I shall describe herein.
More importantly, merely because a lawyer either failed to raise a claim of law or incorrectly argued the law, does not mean that we should establish law that does not comport with concepts of justice. We deal with the precious liberty of persons. Indeed, in establishing and applying the law we sometimes, unfortunately, determine who shall live and who shall die. In other words, this is no game — we have grave responsibilities andmust do justice. Equally important, this opinion not only establishes the law for this case, but also for all the other relevant cases that are pending, as well as those that will arise in the future.
Furthermore, precedent does not support the majority’s myopic review of this case. In the past this court has reviewed nonracial claims that were not raised in the trial court or in the Appellate Court.8 For example, *275when deciding such an issue in State v. Smith, 207 Conn. 152, 162, 540 A.2d 679 (1988), we explained: “We may ourselves determine to exercise our inherent supervisory authority over the administration of justice to review the defendant’s claim. ... To do so in this case would comport with the interests of justice.”9 (Citations omitted.) In Genovese v. Gallo Wine Merchants, Inc., 226 Conn. 475, 480 n.6, 628 A.2d 946 (1993), in order to do justice the majority of this court raised on its own a statute it claimed was applicable, but was never raised by either party on appeal.10 The majority in the present case obviously concludes that the defendant’s allegedly unpreserved claims herein, which are *276predicated on claims of racism and resulted in a sentence involving the loss of the defendant’s liberty for a period of eighty-five years, deserve less consideration than the claims of the plaintiff in Genovese, which were concerned solely with money. I wholly disagree and would, at the very least, order rebriefing and reargument. Nevertheless, on the basis of what is before us, I would reverse the defendant’s conviction and order a new trial.
In the present case, the defendant, Dennis Hodge, an African-American, was charged with the murder of two Caucasian independent insurance adjusters in a highly publicized case. The murder occurred during a meeting to discuss a settlement agreement that the adjusters had made with an insurance company on behalf of the defendant’s mother, whose kitchen had been damaged as a result of a fire. The defendant and his mother believed that she deserved a larger settlement than the amount procured by the two adjusters. He admitted that he killed the two Caucasian victims, but claimed that he was not guilty due to mental disease or defect; General Statutes § 53a-13 (a); or, in the alternative, was guilty only of manslaughter due to extreme emotional disturbance. General Statutes § 53a-54a (a). The jury deliberated for nine days, during which time it reported that it was deadlocked on two occasions. Nevertheless, after the trial court gave the infamous coercive “Chip Smith”* 11 instruction, the jury returned a verdict finding the defendant guilty of intentional manslaughter of one *277victim, murder of the second victim, and carrying a pistol without a permit. The defendant was sentenced to prison for an effective term of eighty-five years.
During jury selection, the defendant challenged the state’s use of six peremptory challenges in excusing one Hispanic and five African-American venirepersons. The state in this case, as it typically does when a defendant challenges the constitutionality of the use of its peremptory challenges, furnished a laundry list of reasons in the hope that the court would find one to be nondiscriminatory and, therefore, uphold the peremptory challenge. Although I conclude that the trial court ruled incorrectly on all six challenges raised in this appeal, I will limit this dissent to the peremptory challenge of G.D.12 I shall begin, however, by discussing some preliminary matters.
I
First, I will discuss those portions of the majority opinion with which I agree, at least for the purpose of this decision. I agree with the majority that we must overrule cases such as State v. Smith, 222 Conn. 1, 14 n.8, 608 A.2d 63, cert. denied, 506 U.S. 942, 113 S. Ct. 383, 121 L. Ed. 2d 293 (1992), and State v. Gonzalez, 206 Conn. 391, 405, 538 A.2d 210 (1988),13 to the extent *278that they explicitly or implicitly hold that Batson/Hol-loway is satisfied whenever a trial court finds that at least one of the proffered reasons for exercising a peremptory challenge was not pretextual. More specifically, I agree with the majority that “the trial court must consider all of the proffered reasons together in determining whether, as a factual matter, the party exercising the peremptory challenge was motivated, in whole or in part, by impermissible discriminatory considerations.” Thus, whenever the trial court finds any one of the proffered reasons for exercising the challenge to be pretextual, at the very least the dual motivation analysis under federal law, as set forth in Howard v. Senkowski, 986 F.2d 24 (2d Cir. 1993), must be applied.14
*279In addition, I agree with the majority that the federal constitution’s equal protection clause prohibits the use of peremptory challenges on the basis of religion. Of course, I also agree that a Batson/Holloway claim may be made when the venireperson is not of the same race as the defendant.
II
I take issue with the majority’s analysis of the law that is applicable to the present case. More specifically, I am greatly concerned with footnotes 18 and 19 of the majority opinion, wherein it sets forth the analysis required under Batson as modified pursuant to Purkett v. Elem, 514 U.S. 765, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995), and refuses to apply Connecticut state law. The majority correctly explains the new standard set by the majority of the United States Supreme Court in Purkett, a per curiam decision, which allows a party to satisfy the second step of Batson — our first step under Batson/ Holloway — by advancing an explanation that is “fantastic” or simply “silly or superstitious”; id., 768; indeed, the reason need not be “persuasive, or even plausible.” Id. Of course, it follows that a reason that is fantastic, silly, superstitious or implausible is not related to the particular case at hand or even a reason that tends to recur in all criminal trials. Id., 768-69; see also State v. Gonzalez, supra, 206 Conn. 404 (relatedness encompasses reasons that recur in all criminal trials). In *280allowing such fantastic explanations, however, the majority disregards the fact that Purkett significantly diluted the second step of Batson (step one under Bat-son/Holloway). The United States Supreme Court in Batson had made it clear that the state’s explanation had to be “a neutral explanation related to the particular case to be tried.” Batson v. Kentucky, supra, 476 U.S. 98. This requirement of relatedness was adopted as part of our state law when we gave more protection to defendants by eliminating the necessity of the first step in Batson. Thus, in Connecticut, whenever such a claim is made by a defendant, the state must “provide the court with a prima facie case response consistent with the explanatory mandate of Batson.'” State v. Holloway, supra, 209 Conn. 646.
In footnote 19 of its opinion, the majority tries to gloss over this departure from Batson, which we adopted as our state law in Holloway, by simply declaring that Purkett “explicated” Batson’s second step. The majority disregards the significance of this change, and summarily adopts Purkett as our state law without allowing defense counsel to be heard or without addressing specifically whether relatedness will continue to be a factor under Connecticut law. The majority argues in footnote 19 that Purkett’s majority rule, as modified by Holloway, should be applied in the present case because: (1) the defendant raised a claim of discrimination under the United States constitution only; (2) the defendant does not argue on appeal that the Purkett dissent should apply, but, rather, asserts that the state failed step three under Batson as modified by Purkett-, and (3) even if a state constitutional claim was raised, the state would still prevail because a Batson claim is treated similarly under the state and federal constitutions.
I disagree. To begin, I must address a fundamental issue regarding this appeal; one that the majority opinion overlooks. Unless we are willing to ignore the plain *281language of Balsón requiring a prosecutor to articulate a. “neutral explanation related to the particular case to be tried”; (emphasis added) Batson v. Kentucky, supra, 476 U.S. 98; we must admit that Purkett clearly changed federal law when it removed the requirement of relatedness in the second step of a Batson analysis. See Hernandez v. New York, 500 U.S. 352, 372, 111 S. Ct. 1859, 114 L. Ed. 2d 1859 (1991) (trial court could find pretext on sole basis that reason was not related “to the particular circumstances of the trial”).15 Accordingly, even if the present case was to be viewed through the narrow lens of federal law alone, Purkett would have no application to this case because voir dire was completed and a final verdict was rendered months before the United States Supreme Court decided Purkett16 Therefore, it simply is disingenuous for the majority in the present case to rely on Purkett and to argue that relatedness was not a requirement for Batson's second step at the time of jury selection.
Furthermore, the fact that the defendant on appeal argues only that the state’s proffered reasons fail the *282third step under Batson, as modified by Purkett,17 does not require us to misapply the law, as I pointed out in the beginning of this dissent. It is well established that we have the authority to decide a case on a theory that was not espoused by the parties. See, e.g., Sheff v. O’Neill, 238 Conn. 1, 23-24, 678 A.2d 1267 (1996). This is especially appropriate in a case such as this when important matters are at stake — the perception of racism in our criminal justice system involving a defendant who has been given a sentence pursuant to which he will be incarcerated for the rest of his life.
It is clear that we have developed our own jurisprudence18 in order to assure that the taint of discrimination based upon impermissible considerations is eliminated in jury selection, as evidenced by State v. Holloway, *283supra, 209 Conn. 645-46. When we adopted the Batson/ Holloway constitutional analysis as modified by our common law, we indicated that the state had the burden of proving that its reasons be “a neutral explanation related to the particular case to be tried”; Batson v. Kentucky, supra, 476 U.S. 98; see State v. Holloway, supra, 641. Accordingly, the majority simply is wrong when it states that a Batson claim is treated similarly under state and federal law.
The majority concedes that two of the state’s proffered reasons for exercising its peremptory challenge of G.D. “lack any obvious relevance,” but goes on to conclude that, notwithstanding our own jurisprudence, unrelatedness does not necessarily mean that the proffered reasons are pretextual. Unrelatedness must be viewed in light of all relevant circumstances, according to the majority.19 Thus, the majority changes our law by removing the requirement that a proffered reason must be related to the trial at issue in order to rebut the prima facie case of discrimination and pass the first prong of Batson/Holloway.
Such a holding is amazing in light of the unanimous decision in State v. Beltran, 246 Conn. 268, 279-80, 717 A.2d 168 (1998), decided after Purkett,20 in which we explicitly reaffirmed Connecticut’s requirement that a proffered reason must be both race neutral and related to the specific case at hand in order to rebut the prima facie case of discrimination. See id., 279 (“the state must ‘articulate a neutral explanation related to the particular case to be tried’ ”). Indeed, the majority would have us believe that Beltran was an aberration of sorts. Yet, as early as 1988, in State v. Gonzalez, *284supra, 206 Conn. 404, this court made it clear that “the neutral explanation given by the prosecutor must relate ‘to the particular case to be tried.’ Batson v. Kentucky, supra, [476 U.S.] 98.” In Gonzales, the sufficiency of the second step in Batson, the first step under Batson/ Holloway, was specifically at issue. This court explained that the relatedness includes whether “a particular juror is unfit for duty because of an infirmity relating to his or her general status as a discerning observer of trial activity.” State v. Gonzalez, supra, 404. Once again, not only does the majority’s lack of clarity add more confusion to Connecticut’s law of peremptory challenges, but it also tramples on our state law and the rights of an accused. Simply put, the majority’s decision today can be described only as result oriented.
In contrast, I agree with Beltran, Gonzalez and the dissent in Purkett that the explanation of the state must be at least “race neutral, reasonably specific, and trial related.” (Emphasis in original.) Purkett v. Elem, supra, 514 U.S. 775 (Stevens, J., dissenting). Justice Stevens in his dissent pointed out the following: “Today, without argument, the Court replaces the Batson standard with the surprising announcement that any neutral explanation, no matter how ‘implausible or fantastic,’ [id., 768], even if it is ‘silly or superstitious,’ [id.], is sufficient to rebut a prima facie case of discrimination. A trial court must accept that neutral explanation unless a separate ‘step three’ [step two under Holloway] inquiry leads to the conclusion that the peremptory challenge was racially motivated. The Court does not attempt to explain why a statement that ‘the juror had a beard,’ or ‘the juror’s last name began with the letter “S” ’ should satisfy step two, though a statement that T had a hunch’ should not. See [id., 769]; Batson [v. Kentucky, supra, 476 U.S. 98]. It is not too much to ask that a prosecutor’s explanation for his strikes be race neutral, reasonably specific, and trial related. Nothing less will *285serve to rebut the inference of race-based discrimination that arises when the defendant has made out a prima facie case. Cf. Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 [101 S. Ct. 1089, 67 L. Ed. 2d 207] (1981). That, in any event, is what we decided in Batson.” (Emphasis in original.) Purkett v. Elem, supra, 775 (Stevens, J., dissenting).
Justice Stevens’ dissent in Purkett points out that “ ‘ [ w] ere facially neutral explanations sufficient without more, Batson would be meaningless. It would take little effort for prosecutors who are of such a mind to adopt rote “neutral explanations” which bear facial legitimacy but conceal a discriminatory motive. We do not believe the Supreme Court intended a charade when it announced Batson. ’ ” Id., 773, quoting State v. Antwine, 743 S.W.2d 51, 65 (Mo. 1987). Likewise, the majority of this court now guts Batson/Holloway by allowing the state to satisfy its burden in step one by advancing such reasons as the prosecutor did not like the look of a venireperson’s long hair or that the day was Friday the 13th.
In the magnificent words of Justice Glass, “because this issue is of such vital importance to our real and perceived adherence to the rule of law, in the exercise of our inherent supervisory authority over the administration of justice”; State v. Holloway, supra, 209 Conn. 645-46; this court should reaffirm our state law that, in order to pass Batson/Holloway's first step the state’s explanations for its peremptory challenge must be “race neutral, reasonably specific, and trial related.” (Emphasis in original.) Purkett v. Elem, supra, 514 U.S. 775 (Stevens, J., dissenting); State v. Beltran, supra, 246 Conn. 279-80; State v. Gonzalez, supra, 206 Conn. 404.21 *286If the state fails to meet this test, the trial court must strike the peremptory challenge and seat the venire-person as a juror. Nevertheless, even under federal law as set forth in Batson and as modified by the majority in Purkett, I believe the defendant is entitled to a new trial.
Ill
I start my analysis with this court’s standard of review for the trial court’s rejection of a Batson/Holloway challenge. The majority claims that the trial court’s decisions on the Batson/Holloway challenges are entitled *287to “great deference and will not be disturbed unless it is clearly erroneous.” That is simply an incorrect statement of the law and, if it was correct, inapplicable to the facts of this case.
First, the majority ignores the heightened standard with which we review findings of factual underpinnings necessary to determine constitutional issues arising from jury selection.22 In State v. Ellis, 232 Conn. 691, 701, 657 A.2d 1099 (1995), Justice Norcott writing for a unanimous court held: “[Bjecause of the constitutional implications of the alleged defect in the jury selection process, we will subject the findings of the trial court to the same ‘independent and scrupulous examination of the entire record that we employ in our review of constitutional fact-finding . . . .’ State v. Ross, 230 Conn. 183, 259, 646 A.2d 1318 (1994) . . . ,”23 (Citations *288omitted.) Filis is by no means an isolated case. We have recognized this heightened review in other cases. See State v. Webb, 238 Conn. 389, 449, 680 A.2d 147 (1996); State v. Medina, 228 Conn. 281, 294, 636 A.2d 351 (1994); State v. Greenfield, 228 Conn. 62, 68-69, 634 A.2d 879 (1993). To be sure, if there is any question about our review, it clearly was put to rest in State v. Mercer, 208 Conn. 52, 58, 544 A.2d 611 (1988): “Due to the serious constitutional implications of the defendant’s claim [regarding voir dire during jury selection], we ‘have the duty to make an independent evaluation of the circumstances.’ Sheppard v. Maxwell, 384 U.S. 333, 362-63, 86 S. Ct. 1507, 16 L. Ed. 2d 600 (1966); State v. Marra, 195 Conn. 421, 428, 489 A.2d 350 (1985); State v. Piskorski, 177 Conn. 677, 685-86, 419 A.2d 866, cert. denied, 444 U.S. 935, 100 S. Ct. 283, 62 L. Ed. 2d 194 (1979).” I can conclude only that the majority either fails to take seriously Batson/HoUoway claims or fails to understand that those claims have constitutional underpinnings. It simply is baffling that the majority is turning a blind eye to our former jurisprudence in this area.
Second, even if the “clearly erroneous” standard applied, which it does not, such deferential review does not mean the kind of deference that the majority applies in this case. “Discretion means a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice. In a plain case this discretion has no office to perform, and its exercise is limited to doubtful cases, where an impartial mind hesitates.” (Internal quotation marks omitted.) State v. Onofrio, 179 Conn. 23, 29, 425 A.2d 560 (1979).
*289Furthermore, at least with respect to the first step under Batson/Holloway, an appellate court reviewing a trial court finding should make a determination without deference. Purkett v. Elem, supra, 514 U.S. 775-76 (Stevens, J., dissenting). Justice Stevens, in his Purketl dissent, pointed out that the majority opinion implicitly ratified the appellate court’s independent evaluation of whether the prosecutor satisfied step two of the Batson challenge without deference to the trial court. Id., 776. In other words, an appellate court, without any deference to the trial court, can determine whether the prosecutor’s explanation is “race neutral, reasonably specific, and trial related.” (Emphasis in original.) Id., 775 (Stevens, J., dissenting). “This presents a pure legal question, and nothing is gained by remand if the appeals court can resolve that question on the facts before it.” Id., 776 (Stevens, J., dissenting). To do otherwise would result, in appellate court review that is nothing more than a meaningless charade. Id., 777 (Stevens, J., dissenting). In the present case, the trial court’s determinations of whether the peremptory challenge passed the first step of Batson/Holloway likewise should be subject to an independent review by this court based on the record.
Finally, under the facts of this case, it would be unfair to defer to the trial court decisions regarding the Bat-son/Holloway challenges because the trial court’s review of the challenges raised by the defendant was superficial. For example, after the defendant made the first Batson/Holloway challenge, the trial court asked the prosecutor if he felt “compelled” to respond to the defendant’s challenge. After a brief discussion about the Batson/Holloway challenge, the court commented: “I don’t know whether a finding is necessary on my part in such a claim.” Indeed, after each Batson/Holloway challenge the trial court failed to make specific findings *290regarding each of the state’s explanations. Consequently, the trial court did not complete the required Batson/Holloway analysis in order to determine whether the state’s proffered reasons were pretextual. Furthermore, the trial court also did not make any further inquiries about the defendant’s claims of disparate treatment of venirepersons. Instead, it summarily proceeded to find that all of the prosecutor’s original explanations were not pretextual. This complete lack of analyses throughout the six Batson/Holloway challenges makes deferring to the trial court decisions problematic.
The trial court’s analysis was particularly troublesome regarding the Batson/Holloway challenge of G.D., a Hispanic venireperson to be discussed in more detail in part IV of this dissent. The state argued erroneously that it did not have to respond to the charge of discrimination regarding G.D. because “[o]ur law provide[s] that one must be a member of the defendant’s minority for the Batson rule to kick in . . . .” That is not our law. See Powers v. Ohio, supra, 499 U.S. 406 (Caucasian defendant has standing to raise Batson challenges regarding black jurors). While the defendant argued otherwise, the trial judge was silent on the matter, leading one to wonder whether the judge appreciated that a Batson/Holloway challenge was applicable.
Although I believe that the majority purposefully focuses on the wrong standard of review and deprives the defendant of a meaningful appellate review in order to reach its desired result, I would conclude, no matter what standard of review was employed, that the state exercised its peremptory challenges to exclude purposefully African-Americans and other minorities.
IV
Even though I conclude that in exercising the peremptory challenges the state purposely discriminated based *291upon race with respect to all six venirepersons that are the subject of this appeal, only one such instance is necessary for this court to order a new trial. Accordingly, I will focus only on the violation regarding venire-person G.D., a twenty-three year old Hispanic male.241 have included in this dissent the complete transcript of (1) the voir dire of G.D. in appendix A and (2) the subsequent argument of counsel with respect to the Batson/Holloway hearing in appendix B in order to expose the manner in which the majority egregiously misrepresents the record.
As set forth in part III of this dissent, when the defendant originally raised a Batson/Holloway challenge regarding the peremptory challenge of G.D., the state argued erroneously that the law did not require it to provide any race neutral reasons for its use of a peremptory challenge against a minority venireperson of a different race than the defendant. Notwithstanding this claim, the state offered the following list of reasons for G.D.’s exclusion: (1) the feeling that G.D. might be overwhelmed by the medical testimony in the case and unable to understand the evidence, based on his education, intelligence and career; (2) G.D.’s supposed friendship with a homicide victim and his murderer, and his exposure to the publicity of that murder; (3) the fact that a friend of G.D. had an “unpleasant experience with a police officer,” which G.D. had witnessed; and (4) the fact that G.D. was the second youngest and only male sibling in a family of seven children.
After hearing the list of proffered reasons for the peremptory challenge, the public defender raised the issue of disparate treatment between G.D. and the acceptance of a Caucasian juror with a fifth grade education and an employment history that consisted only *292of fixing cars in his backyard. The state responded that it had selected a venireperson with less than twelve years of education, but argued that the Caucasian juror was substantially older than G.D. The state then iterated its claim that Batson/Holloway did not apply to venire-persons who were a different race than the defendant. Immediately after the public defender responded to this latter claim, the trial court concluded that the peremptory challenge of G.D. was not racially motivated and that the reasons advanced by the state were sufficient and not pretextual. Indeed, the transcript indicates that the trial court, at best, gave short shrift to the defendant’s claim and did not perform any meaningful review. It simply is incredible and disingenuous for the majority to hold that there was any consideration of the Batson/ Holloway challenge in this case. A reading of the entire transcript pertaining to the argument of counsel on the Batson/Holloway challenge of G.D. demonstrates this lack of consideration. See appendix B of this dissent. Nevertheless, under any standard of review — whether it is deference, deference subject to an independent and scrupulous examination, or no deference25 — the peremptory challenge of G.D. cannot withstand the scrutiny compelled by the Batson/Holloway test.
“We have identified several specific factors that may indicate that the state’s excuse of a venireperson through a peremptory challenge was racially motivated. These include, but are not limited to: (1) The reasons given for the challenge were not related to the trial of the case ... (2) the prosecutor failed to question the challenged juror or only questioned him or her in a perfunctory manner ... (3) prospective jurors of one race were asked a question to elicit a particular response that was not asked of the other jurors . . . (4) persons with the same or similar characteristics but not the same race ás the challenged juror were not *293struck ... (5) the prosecutor advanced an explanation based on a group bias where the group trait is not shown to apply to the challenged juror specifically . . . and (6) the prosecutor used a disproportionate number of peremptory challenges to exclude members of one race. . . . State v. Gonzalez, supra, [206 Conn.] 399. . . . State v. Smith, [supra, 222 Conn. 11].” (Internal quotation marks omitted.) State v. Hinton, 227 Conn. 301, 325, 630 A.2d 593 (1993). Pretext should also be found where the reason offered is not supported by the record. State v. Jones, 29 Conn. App. 304, 341, 615 A.2d 149 (1992) (Norcott, J., dissenting and concurring); see also Williams v. State, 548 So. 2d 501, 506 (Ala. App. 1988), cert. denied, 489 U.S. 1028, 109 S. Ct. 1160, 103 L. Ed. 2d 218 (1989) (finding pretext where reason offered not supported by venireperson’s answers).
When a trial court is reviewing a Batson/Holloway challenge it should analyze each proffered reason for exercising the challenge in isolation from one another, but within the context of the entire record. See, e.g., State v. Gonzalez, supra, 206 Conn. 400-407. If the trial court determines that any one of the proffered reasons is pretextual, it has shown that impermissible discrimination was a part of the motivation for the state’s peremptory challenge. Consequently, under federal constitutional law the trial court should then conduct a dual motivation analysis as set forth in Howard v. Senkowski, supra, 986 F.2d 24.26 In a dual motivation analysis the state has the burden of an affirmative defense, through which it must prove “that the same challenges would have been exercised for race-neutral [or other permissible] reasons in the absence of such *294partially improper motivation.” Id., 30. If the state meets that burden, under federal law no discrimination should be found. Id., 30-31.
While the majority accepts the dual motivation analysis in theory, it fails to indicate that the burden shifts to the state as required by Senkowski. In addition, instead of examining each proffered reason in isolation when applying the Batson/Holloway tests, the majority seems to believe that a finding of pretext should be based on an analysis of all the proffered reasons in aggregate. Such an analysis, however, fails to isolate adequately each proffered reason when determining whether it is pretextual. All of the proffered reasons should be considered and balanced together only when the dual motivation analysis is applied. Thus, the majority’s method blurs the distinction between the Batson/ Holloway tests and the dual motivation test that comes into play under federal law when discrimination is found in part.
In addition, a reviewing court should also consider all relevant circumstances surrounding the peremptory challenges; thus our review of the trial court’s decisions requires consideration of the entire record. Because discrimination in the selection of jurors implicates the basic integrity of this branch of government, we should review a disparate treatment claim within a Batson/ Holloway challenge no matter when the disparate treatment claim is raised, taking the prior accepted jurors as well as subsequently selected jurors into consideration, as long as the Batson/Holloway claim is made prior to the swearing in of the jury. State v. Hinton, supra, 227 Conn. 327 (appellate review of questioning of venireperson that occurred after Batson/Holloway challenge); see also State v. Gonzalez, supra, 206 Conn. 406-407 (analyzing disparate treatment claim raised for first time on appeal); see generally State v. Robinson, 237 Conn. 238, 253, 676 A.2d 384 (1996) (“we hold that *295a defendant may object to the state’s peremptory challenge on Batson equal protection grounds at any time prior to the swearing of the jury”).
Nevertheless, because the disparate treatment basis of the Batson/Holloway claim is so compelling in this case that it would lead to reversal, the majority changes the rules and refuses to review the entire record pertaining to the selection of all the jurors. For example, the majority refuses to apply any disparate treatment analysis to the three Batson/Holloway challenges in which the defendant did not raise specifically a disparate treatment claim within his challenge at trial.27 Contrary to the majority’s assertions, a disparate treatment analysis is not a separate examination from a Batson/ Holloway claim, but, rather, an integral part of any evaluation of a Batson/Holloway claim. The challenging party need not raise a disparate treatment claim separately when it makes a Batson/Holloway challenge. See, e.g., State v. Gonzalez, supra, 206 Conn. 406-407.28
*296More specifically, the majority compares the peremptory challenge of G.D. only with the acceptance of juror W.V., the one juror the defendant specifically mentioned in his Batson/Holloway challenge during voir dire. Hence, the majority refuses to review the aspects of the defendant’s disparate treatment claim based upon any other juror, which includes jurors identified in the defendant’s brief that were accepted before and those that were accepted after the court excused G.D. Such a refusal, as I indicated previously, departs from our prior jurisprudence in two ways. First, in Hinton we reviewed a disparate treatment claim based on a comparison with a juror questioned after the Batson/Hol-loway challenge without the defendant’s renewal of her Batson/Holloway challenge. State v. Hinton, supra, 227 Conn. 327. Second, because of the importance of the issue, as I have already indicated, we previously have reviewed a disparate treatment claim within a Batson/ Holloway challenge when the disparate treatment claim was raised for the first time on appeal. State v. Gonzales, supra, 206 Conn. 406-407. Such a review is possible in the present case when the record is viewed in its entirety.
When the complete record is examined regarding venireperson G.D.,29 it reveals the pretextual nature of *297all of the state’s proffered reasons for its peremptory challenge. More specifically, the pretext is evidenced by: (1) the vagueness of the state’s explanations; (2) the disparate treatment of G.D. and similar Caucasian jurors who were not challenged by the state;30 see id., 399; (3) the lack of support in the record for the state’s reasons; see State v. Jones, supra, 29 Conn. App. 341 (Norcott, J., dissenting and concurring); see also Williams v. State, supra, 548 So. 2d 506; and (4) the state’s failure to conduct more than a perfunctory inquiiy into these matters. See State v. Gonzalez, supra, 203 Conn. 399; see also Moore v. State, 661 So. 2d 770, 772-73 (Ala. App. 1994) (failure to inquire into specific bias of venireperson raises strong inference venirepersori struck solely on basis of race); Slappy v. State, 503 So. 2d 350, 355 (Fla. App. 1987) (failure to ask follow-up questions in order to establish assumed trait indicates perfunctory questioning). I will next review separately each of the state’s proffered reasons in order to demonstrate their pretextual nature.
A
The state’s claim that it challenged G.D. because of a perceived lack of ability to comprehend the medical testimony that would be presented during the trial passes Batson/Holloway’s first test — because it is a neutral explanation related to the case being tried — but fails the second test. According to the state, it based its perception of G.D.’s inability on the fact that he had a “less than illustrious” high school career and held a job that “[does not] demonstrate a position where he has to make decisions.” While such reasons sound like neutral, potentially valid reasons to peremptorily challenge a juror, the transcript exposes these reasons to be pretextual.
*298First, when the record does not support a claimed reason, as in the present case, the reason may be viewed as speculative and pretextual. State v. Jones, supra, 29 Conn. App. 341 (Norcott, J, dissenting and concurring); see also Williams v. State, supra, 548 So. 2d 506. For example, the description of G.D.’s job as a pollution control analyst does not support either the conclusion that such analysts are not intelligent people or the assumption that the job does not require any decision-making skills. G.D.’s job entailed performing scientific testing that involved making judgments about water quality in order to guard against pollution. Furthermore, nothing in G.D.’s testimony supports the claim that he was not intelligent. While G.D. admitted he was not very interested in high school, there is absolutely no evidence regarding his academic achievements or lack thereof.
Moreover, the disparate treatment of G.D. becomes obvious when the treatment of G.D. is compared to that of W.V. and A.T., two Caucasian venirepersons with substantially less than a high school education. This disparity is not justified and, therefore, the state’s peremptory challenge of G.D. should have been found to be pretextual. See State v. Gonzalez, supra, 206 Conn. 399 (disparate treatment of challenged juror and seated jurors as evidence of pretext). The state’s explanation that it did not challenge W.V., a juror with a fifth grade education, because he was substantially older than G.D., who was twenty-three years old, is not sufficient. First, four jurors ultimately chosen and two alternate jurors were also in their twenties.31 In addition, the challenge of G.D. cannot be justified by reference to his stated leisure activities ofplaying softball and collecting autographs and baseball pards or by his admission that *299he did not read a newspaper regularly. In comparison, when asked about his hobbies, accepted juror W.V. explained that his hobbies consist of “[rjeally nothing, just sitting around the house all day. I cook.”
Perhaps most significantly, the state employed inexplicable disparate treatment regarding W.V. and A.T. because both of these Caucasian venirepsersons displayed difficulty understanding several key legal concepts, whereas G.D.’s answers manifested no such difficulty. This disparity is especially notable with regard to A.T., who had completed high school but gave a series of confused answers that showed a complete inability to understand legal and psychiatric concepts. In contrast, even the majority concedes that G.D. did not appear to be confused by the many, sometimes legally complicated, questions that he was asked by the state. These disparities demonstrate that the state did not challenge G.D. because it feared he would not be able to understand the complicated medical testimony that would be offered during the trial.
The state’s lack of meaningful questions regarding G.D.’s job and education supply further evidence of pretext;32 in fact, the defendant asked most of the questions regarding those topics. Our court, as well as many others, has often stated that a failure to question a venireperson beyond a perfunctory manner on a relevant subject is often evidence of pretext. See, e.g., State v. Gonzalez, supra, 206 Conn. 399; see also Moore v. State, supra, 661 So. 2d 772-73; Slappy v. State, supra, 503 So. 2d 355.
In sum, both the testimony relating to G.D.’s ability to comprehend medical testimony and the selection of other jurors who demonstrated substantially less comprehension support the conclusion that the trial *300court incorrectly failed to find that the state’s first proffered reason for its peremptory challenge was pre-textual.
B
The state’s second reason for challenging G.D. — his alleged friendships with a homicide victim and his murderer — does not pass even the first prong of the Batson/ Holloway test, for it is not “a neutral explanation related to the particular case to be tried.” Batson v. Kentucky, supra, 476 U.S. 98. Even if the reason was determined to have rebutted the prima facie case of discrimination or if it was determined that the Purkett majority somehow applied, the reason certainly would not pass the final hurdle as a valid one.
The record does not support the state’s claims that either the murder victim or the perpetrator of the murder was even a friend of G.D. On the contrary, G.D., on two separate occasions, clearly stated that he was not friends with either the perpetrator or the victim of the other murder and that he “Lj]ust knew them by name.” Accordingly, the trial court should have found this reason to be pretextual. See State v. Jones, supra, 29 Conn. App. 341 (Norcott, J, dissenting and concurring); Williams v. State, supra, 548 So. 2d 506.
Beyond very preliminary questions relating to G.D.’s relationship with these two individuals, the state failed to pursue the issue with any questions designed to elicit any bias based on G.D.’s experience with that homicide, which is strong evidence of pretext. See State v. Gonzalez, supra, 206 Conn. 399; see also Moore v. State, supra, 661 So. 2d 772-73; Slappy v. State, supra, 503 So. 2d 355.
In an effort to justify the peremptory challenge against G.D., the state offered: “I am not sure how the fact that a friend of his or an acquaintance was murdered, and he knows the fellow that murdered him, *301how it took place. He indicated that he initially did follow the case and I guess lost interest.” Nothing in these two sentences indicates why or how such a relationship could affect G.D.’s ability to serve as a juror. In the course of this vague explanation, the state admitted that even it was “not sure” what to think about G.D.’s knowledge of these persons and the homicide. Consequently, it is inconceivable that G.D.’s relationship to this murder constituted a legitimate reason for striking G.D. as a juror.
Moreover, the record indicates that the state treated differently several other prospective jurors with similar relationships, without accounting for this disparate treatment. See State v. Gonzalez, supra, 206 Conn. 399 (disparate treatment salient to showing of pretext). For example, the state accepted three venirepersons with similar and closer relationships with murder victims than those of G.D.33 It also accepted two venirepersons who had been criminal defendants themselves and six other venirepersons with relatives who had been criminal defendants.34
In sum, an examination of G.D.’s testimony and the state’s proffered reasons and explanations does not reveal any relevance between this information and the present case. The majority even concedes its lack of relevance, but nevertheless affirms the trial court’s determination that it is not pretextual because it apparently examines all the proffered reasons in aggregate when applying the Batson/Holloway tests. As I previously have indicated, that analysis is improper. Even under that analysis, however, one must conclude that *302this reason is pretextual. To conclude, I believe the fact that the explanation is unrelated to the present case prevents it from rebutting the prima facie case of discrimination, as a matter of law.35
C
The state’s third reason for its peremptory challenge of G.D. was G.D.’s alleged “unpleasant experience with a police officer . . . .’’While this reason is race neutral, the fact that G.D. may have had an unpleasant experience with a police officer is not related to this case. State v. Gonzalez, supra, 206 Conn. 399. The police’s credibility was not at issue in the present case. The defendant admitted that he shot the two victims. As a result, the sole issue at trial was the defendant’s state of mind at the time of the murders. The officer’s testimony, however, was related only to the crime scene and the chain of custody of the defendant. Thus, this reason cannot even rebut a prima facie case of discrimination. It, therefore, fails Batson/Holloway’s first test. Even if the reason did pass this first hurdle, upon further examination it would be found to violate Batson/Hol-loway’s second test as merely a pretext for discrimination.
The incident to which the state referred involved G.D.’s witnessing a friend’s arrest for breach of the peace. The arresting officer, whom G.D. believed had “tried to be too macho,” was charged with using excessive force regarding the arrest. While G.D. was called as a witness in court, the charge was eventually dropped, and the officer was reprimanded.
Even though it is not uncommon for the state to strike venirepersons who have had negative experiences with the police; see State v. Smith, supra, 222 Conn. 14; this fact does not give the state carte blanche to strike *303venirepersons based on any kind of unpleasant experience with the police. See State v. Jones, supra, 29 Conn. App. 341 (Norcott, J., dissenting and concurring). In the present case, G.D. was not involved in the arrest of his friend, he was only a witness to it. Furthermore, he merely was performing his civic duty by testifying as to the circumstances surrounding the arrest when he was called as a witness in court. Moreover, there was also evidence that could have demonstrated that G.D. was biased in favor of the police because G.D. testified that he had friends who were police officers.
G.D. unequivocally denied that either his friend’s arrest or his friendships with police officers would affect his objectivity as a juror. This denial is not undermined by any contrary testimony. Nevertheless, the state claimed that, despite G.D.’s assertion, “one never knows subconsciously how that would play in his judgement in this case.” While it is true that the state is entitled to rely on its own impressions, such impressions must be treated like any other proffered reason. In other words, the trial court must find an asserted impression to be pretextuai where the evidence does not support it. See State v. Gonzalez, supra, 206 Conn. 399. Thus, the state’s refusal to accept a venireperson’s assessment of his own impartiality should be based on something in the record. Moore v. State, supra, 661 So. 2d 774. In the present case, however, the state had no basis for inferring that G.D. would be biased against police officers.
The state also failed to explain its disparate treatment of other venirepersons who were Caucasian and had unpleasant experiences with the police or had relatives who were arrested. For example, the state inexplicably accepted six venirepersons who had relatives who had been arrested36 as well as two other venirepersons who *304had more compelling and direct unpleasant experiences with the police. The most striking contrast to the state’s treatment of G.D. is its treatment of G.T., a Caucasian alternate juror who was arrested and charged with “threatening and breach of the peace” relating to a domestic argument. The incident occurred when G.T.’s estranged wife and a friend came over to his house one evening and began banging on the door. G.T. called the police, retrieved his handgun, and waited. When a police officer arrived, he refused to listen to G.T. and falsely arrested him. Subsequently, the prosecutor did not want to listen to G.T. and gave him a “raw deal,” forcing him to go through a domestic violence education program. G.T. also appeared to be angry with his lawyer who told him it would cost $5000 to go to trial. G.T. did not have the money to fight the charges in court, therefore, he agreed to attend a domestic violence education program in order to have the charges dropped. G.T.’s negative views regarding every aspect of his experience with the criminal justice system were evident throughout his testimony. G.T. twice stated that he got a “raw deal,” and explained that he felt that the police officer and the prosecutor refused to listen to him. His description of the officer was that “he just came in hot headed and not thinking of what he should have done . . . .’’All of this information was developed as a result of the defendant’s voir dire of G.T.; the state’s voir dire included only two questions relating to G.T.’s potential bias toward prosecutors.
The second venireperson with a direct unpleasant experience with a police officer was A.T., a Caucasian who lost his driver’s license for four years after he was *305involved in an automobile accident. Unlike G.D.’s case, the state did not appear to be concerned with A.T.’s unpleasant experience with the police. The state merely accepted A.T. without even asking if this experience would affect the way he would view the testimony of the police in the present case.
The fact that G.D. witnessed a friend’s arrest, as opposed to a stranger’s, also cannot account for why the state tried to excuse G.D. because, as I have previously discussed, it accepted six other venirepersons who had close relatives who had been arrested. Furthermore, the charges against G.D.’s friend were eventually dropped. The state offered no reason for this disparate treatment.
The state’s disparate treatment, coupled with the proffered reason’s unrelatedness to this case, lead to the conclusion that the state truly was not concerned with G.D.’s negative experience. Therefore, even if it was determined that this reason was actually related to the present case, and consequently the reason rebutted a prima facie case of discrimination, it still should be held that this incident merely was a pretext for the state’s discriminatory peremptory challenge.
D
The state’s most blatantly pretextual reason for the peremptory challenge of G.D. is its fourth and final one. It clearly is not trial related, and, therefore, fails Batson/ Holloway’s first test. Furthermore, even if the court did not require trial relatedness at that step, this reason is undoubtably pretextual.
At trial the state claimed that the fact that G.D. had six sisters and was one of the youngest of the seven siblings was “of some interest in terms of how he would look at this case.” I agree with the majority that this *306reason also lacks any obvious relevance to G.D.’s capacity to serve as a juror in this case. I would, however, again disagree with the majority that this finding must be viewed within the context of the other proffered reasons in order to determine whether this reason is pretextual. Instead, each proffered reason must be analyzed in isolation in order to examine whether it is a pretext for discrimination. See, e.g., State v. Gonzalez, supra, 206 Conn. 400-407. A proper examination of this asserted reason strongly supports the conclusion that the trial court incorrectly found it not to be pretextual because it is totally unrelated to the present case. Nevertheless, even if the majority is correct that all the proffered reasons must be analyzed together, this reason is so egregiously pretextual that it necessitates a finding of pretext.
Not only did the state fail to relate this reason to the case, the state’s questioning also reveals that G.D.’s familial status in relation to his siblings was never even a concern. Beyond the occupations of G.D.’s sisters and parents, the state failed to ask G.D. any other questions about his relationship with his family or the importance of his birth order.37 This failure to question beyond a perfunctory manner is further evidence of pretext. Id., 399; see also Moore v. State, supra, 661 So. 2d 772-73; Slappy v. State, supra, 503 So. 2d 355.
Lastly, the state also engaged in disparate treatment between chosen jurors and G.D. concerning this topic. For example, W.V., a Caucasian male, and F.O., a Caucasian female, both had seven sisters and one brother. Yet, the state did not challenge either of these jurors. Consequently, the trial court should have found that *307G.D.’s birth order and the number and gender of his siblings could not pass Batson/Holloway’s first test.
V
It is clear that, based upon the marathon deliberation of the jury (nine days) and the jurors’ announcement that they were deadlocked (twice), this was a close case. The defendant will never believe that he had a fair trial before an unbiased jury; indeed, neither will the African-American community because G.D., a Hispanic, and five African-American venirepersons were not allowed to serve on the jury as a result of the state’s exercise of its peremptory challenges based upon impermissible considerations. Under any standard of review, there is only one conclusion that reasonably can be drawn in this case — that the state intentionally used its peremptory challenges to eliminate minorities from the jury. I would therefore reverse the defendant’s conviction and order a new trial. It is terribly troubling that the opinion of the majority is result oriented and ignores long-standing precedent in order to uphold this conviction of an African-American defendant.
Unfortunately, the majority sets that stage for the future by sending a message to the trial courts that Batson/Holloway challenges do not have to be taken seriously. The majority either ignores or fails to appreciate that “[r]ace [or for that matter any impermissible] discrimination within the courtroom raises serious questions as to the fairness of the proceedings conducted there. Racial bias mars the integrity of the judicial system and prevents the idea of democratic government from becoming a reality. ... In the many times we have addressed the problem of racial bias in our system of justice, we have not questioned the premise that racial discrimination in the qualification or selection of jurors offends the dignity of persons and *308the integrity of the courts. ... To permit racial exclusion in this official forum compounds the racial insult inherent in judging a citizen by the color of his or her skin.” (Citations omitted; internal quotation marks omitted.) Edmonson v. Leesville Concrete Co., 500 U.S. 614, 628, 111 S. Ct. 2077, 114 L. Ed. 2d 660 (1991).
Accordingly, I respectfully dissent.
APPENDIX A
The complete transcript of the voir dire of G.D., which occurred on November 10, 1994, is as follows:
“The Court: Madam Clerk, I think it would be the desire of counsel and the court for you to start contacting these jurors that we have, perhaps during the voir dire this morning, to the extent that you can, and tell them that their tentative date for starting is the 17th, Thursday the 17th. Bring in [G.D.]. (Whereupon the next juror, [G.D.], entered the courtroom.)
“The Court: Good morning, sir, you are [G.D.]?
“[G.D.]: Correct.
“The Court: Any reason come to mind, [G.D.], why you wouldn’t be able to serve on this case?
“[G.D.]: No reason.
“The Court: No reason at all, okay. Whose turn is it? Mr. Dearington?
“[Michael Dearington, State’s Attorney]: Yes, Your Honor.
“VOIR DIRE EXAMINATION BY MR. DEARINGTON:
“Q. [G.D.], good morning. I am Mike Dearington. I am the prosecutor. We are not trying to pry or embarrass you, these are standard questions. You live up in Meriden?
*309“A. Yes.
“Q. How long have you lived up there?
“A. All my life, twenty-three years.
“Q. Your family lives in Meriden?
“A. Correct.
“Q. You’re single?
“A. Yes.
“Q. You live with your family?
“A. Yes.
“Q. And I see you work for Cytec — what company?
“A. Cytec Industries in Wallingford.
“Q. How long have you been with them?
“A. Five years.
“Q. What type of work do you do?
“A. Waste water treatment operator.
“Q. Which means what?
“A. I treat chemical waters and I make it — I take the pollution out of it, so when it goes back to the Main Street, it’s okay, there is no pollution in it.
“Q. What is the Main Street?
“A. Back to a river, Quinnipiac River in Wallingford.
“Q. What type of product does that company make?
“A. There’s many joint ventures in Cytec. There’s different buildings. There is plastic moldings. There is a resins department. There is a thermoplastic department. There is all different departments; medical fibers. There’s all different buildings, each building makes a different product.
*310“Q. Is that part of Industrial Park?
“A. No, it’s not part of Industrial Park. It’s just one company.
“Q. You have been with them for five years?
“A. Yes.
“Q. And did you go with them shortly after graduating from high school?
“A. Yes.
“Q. [G.D.], what high school did you go to?
“A. Francis C. Maloney High.
“Q. Now, as far as your family, do you have any brothers and sisters?
“A. I have six sisters, no brothers.
“Q. As far as the ages, where are you?
“A. Second to the youngest.
“Q. So, you have four older sisters?
“A. Five older sisters.
“Q. Five older sisters. Are any of them working?
“A. Yes.
“Q. What type of work do they do?
“A. One is a housewife in Florida; one is a manager at some business, I don’t even know the exact business she does; another one is a housewife in East Haven; two sisters are in grad school; and one is a college freshman.
“Q. And the college freshman, where does she go to school?
“A. Quinnipiac.
*311“Q. And the two that are in grad school, where do they go to school?
“A. New England School of Optometry in Boston, and UConn Law School.
“Q. What year is your sister in law school?
“A. Final year.
“Q. What type of law does she want to do when she gets out?
“A. Helping minorities, I forget what it’s called. It’s not criminal law.
“Q. Working for the state in some type of—
“A. Yes.
“Q. Equal employment or — would it be working for some type of state or federal agency?
“A. Yes, it would. It’s not working for a law firm or something like that.
“Q. And the sister who is in optometry school, did she go to college before going to that school?
“A. Yes.
“Q. Where did she go to school?
“A. Gordon College.
“Q. Where is that located?
“A. Wenham, Massachusetts.
“Q. Now, as far as your parents, what type of work do they do?
“A. My mother baby-sits kids for a living, and my father works at Times Fiber Communications in Wall-ingford.
*312“Q. As far as Cytec, that is your employer. You realize if you’re selected, you will be excused until some time next week and go home today. You will have to come back probably later next week and you may be here for approximately four weeks, Monday through Friday, ten to five. As far as work, will that create a hardship at work?
“A. No, it wouldn’t create a hardship because we are a union shop and it allows for jury duty.
“Q. So, they will pay you?
“A. Yes.
“Q. And will you be sitting here worried or distressed about the fact that you’re not back at work?
“A. Definitely not, no.
“Q. Now, have you ever been on jury duty before, [G.D.]?
“A. No, I haven’t.
“Q. Have you ever been in court for any reason except for perhaps motor vehicle violations?
“A. Yes, I was in court once.
“Q. Can you tell us about that.
“A. My friend got into an altercation with a police officer. The police officer was accused of overstepping his boundaries, so we had to go to court to rectify the situation.
“Q. The police officer was accused of—
“A. Overstepping his boundaries. He tried to be too macho.
“Q. He used excessive force?
“A. Excessive force, yes.
*313“Q. And did he arrest your friend?
“A. Yes, he did.
“Q. And what happened — what did he arrest him for?
“A. Breach of peace.
“Q. And what happened to that case?
“A. When it went back to court, I was called on to be a witness because I was there, and the police officer was reprimanded and the case was thrown out. Nothing was filed against my friend.
“Q. How long ago was this?
“A. About, I would say, almost two years.
“Q. And was this a Meriden police officer?
“A. No, it was Middletown.
“Q. So, you went to court in Middletown?
“A. Yes.
“Q. And did you actually talk to a prosecutor? Did you personally talk to a prosecutor?
“A. I talked to his lawyer. The prosecutor questioned me on the stand.
“Q. And I am a prosecutor, obviously. As a result of that, do you have a feeling about prosecutors, that they overstep their bounds or are not fair?
“A. No.
“Q. Do you think the prosecutor was fair to you?
“A. Yeah.
“Q. As far as that individual officer, do you know what happened to him?
“A. No.
*314“Q. Was he disciplined?
“A. I never found out what happened.
“Q. But the case against your friend was dropped; is that correct?
“A. Yes.
“Q. Now, obviously we are going to call a number of police officers, not from Middletown but probably from Hamden, maybe the state police, maybe a federal agent. As the court indicated yesterday, you’ve got to treat a police officer like any other witness. You don’t give them any special credit, but on the other hand, you don’t put him at a disadvantage. Do you think that you could follow that law and treat a policeman like anyone else?
“A. Yes, I could.
“Q. Do you have a feeling, as a result of that experience with that police officer, that might affect your judgment about all police officers?
“A. No, I don’t.
“Q. I assume that you were present when the officer made the arrest of your friend?
“A. Yes, I was.
“Q. Where were you when that occurred?
“A. I was on the street in Middletown, I don’t know the exact street name, but we were heading one place, and the whole thing took place there. He just pulled us over without ever putting on a siren. He called over the megaphone and demanded my friend to get out. He didn’t ask him to step out of the car. He was just real obnoxious.
“Q. Do you realize there are obnoxious people in every profession?
*315“A. Yes, it’s not just a police officer.
“Q. Have you ever had any other unpleasant experience with a police officer?
“A. No.
“Q. Are you friendly with or related to any police officers?
“A. I know a couple of police officers, yeah.
“Q. From what town?
“A. From Meriden.
“Q. Have you ever discussed their work with them?
“A. No, I haven’t.
“Q. How about the rest of your family, your sisters and your parents, have any of them ever had an unpleasant experience with a police officer?
“A. No.
“Q. Now, any other reason that you were ever in court?
“A. No.
“Q. You put on your questionnaire that you received a speeding ticket, not unlike a lot of people, but when was that?
“A. Um, when I was younger I got a couple of speeding tickets. I had to go to court for them.
“Q. Did you actually go to court?
“A. I never went into court, I just spoke to the D.A.
“Q. And what happened?
“A. She reduced the ticket. She didn’t nolle it, but she just reduced it.
“Q. In both cases?
*316“A. In both cases, yes.
“Q. Was that in Meriden?
“A. Yes.
“Q. As far as your meeting with the prosecutor, anything about that that you walked away saying that prosecutor is a real pain in the neck?
“A. No.
“Q. So, you don’t have a thing about prosecutors?
“A. No.
“Q. As far as anyone else in your family, sisters or parents or close friends or relatives, anyone who has ever been to court for any type of significant case, civil or criminal?
“A. No.
“Q. Now, as far as this particular case, there are a couple of rules that apply, [G.D.]: Number one, we have to prove our case beyond a reasonable doubt. The judge told you yesterday that’s less than 100 percent certainty. Do you realize you don’t have to be 100 percent certain to convict? Do you understand that?
“A. Yes, I do.
“Q. There are very few things in life that you can be 100 percent certain of. Do you recognize that?
“A. Yes, I do.
“Q. Sentencing, are you aware that the jury has nothing to do with sentencing?
“A. Yes, I am.
“Q. Did you know that before you came to court yesterday?
“A. No, I found that out yesterday.
*317“Q. Good. The way it works, as you now know, if the jury convicts, then it’s the judge who imposes the appropriate sentence. That’s how it works, and it falls from that that you’re not supposed to worry about the sentence or what the judge would do or let it influence your judgment. You’re not supposed to look over at [the defendant] and think, ‘Gee, if I vote guilty, the judge will put him in jail. That will bother me, so I will vote not guilty.’ Do you understand you’re not supposed to worry about the sentence at all. You have nothing to do with that?
“A. Yes, I do.
“Q. And you can accept that?
“A. Yes.
“Q. As far as being on a jury, you’re put in a position of judging other people, judging the accused. Do you have any religious or moral reservations about sitting on a criminal jury and judging someone else?
“A. No.
“Q. Have you ever been the victim of a crime, had your car broken into or vandalized, your apartment broken into, theft of property, pocketbook snatched, anything?
“A. No.
“Q. How about any of your sisters or your parents?
“A. A sister.
“Q. Can you tell us about that.
“A. It was just spousal abuse.
“Q. When she was married or a boyfriend?
“A. Married.
“Q. And did she actually — was an arrest made?
*318“A. Yes, there was.
“Q. And did she have to go to court?
“A. I believe so, yes.
“Q. How long ago was that?
“A. I don’t think it was a court thing. I think it was just a court for divorce, divorce court. I don’t know how long ago, maybe about three or four years ago.
“Q. So, she is divorced from her husband?
“A. Yes.
“Q. Anything about that that would affect your judgment here as far as police officers or prosecutors or the court, that you think your sister wasn’t treated fairly or the system didn’t work well? Anything about that?
“A. No.
“Q. Anything else as far as being a victim of a crime, any of your other family members?
“A. No.
“Q. Do you have any friends who might have been victims of crimes, any type of crime, an assault or even a homicide, anyone that you know that has been murdered or arrested for a homicide?
“A. Yeah, I know a couple of people, not friends, people I know. That’s about it.
“Q. Arrested or actually victims?
“A. A couple of both.
“Q. A couple of both?
“A. Yeah.
“Q. Are these people that you knew when you were at Maloney?
*319“A. No, people I played football with, usually on Sundays. That’s how I know them, just to play football.
“Q. Tell us about any — the people who have been victims of homicides that you know, can you tell us about those situations, who they are, when it occurred?
“A. The homicide was someone who was like three years ahead of me in high school. He was shot by another person that went to our high school, and that’s it. He was on the football team. I just knew of him, just a couple of ‘hi’s, ‘bye’s. That’s it.
“Q. So, you weren’t familiar with either the victim or the shooter?
“A. Just knew them by name. We never went out.
“Q. I assume the fellow was arrested and prosecuted for the shooting?
“A. Yes.
“Q. Did you follow the case at all?
“A. At the beginning, but not at the end, no.
“Q. This was about three years ago?
“A. Um, less than three; maybe two.
“Q. Do you remember the name of the fellow who was arrested for the shooting?
“A. Tony Lyons, I think.
“Q. Do you know what happened to him?
“A. I believe he’s in jail.
“Q. Anything about that that might affect your judgment in this case?
“A. No.
“Q. Do you feel — obviously that is a tragedy. Do you feel Mr. Lyons was treated unfairly or the police didn’t *320respond properly? Anything that you know about the case that might affect your judgment?
“A. No.
“Q. Anyone else, as far as either being the victim or someone who was arrested for a homicide or an assault?
“A. No.
“Q. Now, how about a witness to a crime, ever see someone commit a crime? You weren’t the victim, but maybe you saw someone else, their car was broken into or their house was broken into?
“A. I saw someone do a hit-and-run, hit another car and then take off.
“Q. Did you give a statement to the police?
“A. Yeah. It was after a party, graduation. I went up to the guy’s door, I knocked on it and I said, ‘someone just hit your car.’ I looked quick enough so I could see the license plate. I gave the guy the license plate, and the next day the police officer called up at my house to verify what I saw. I identified the car and the license plate, and that was as far as I heard of it.
“Q. Did you ever hear anything more? Were you ever asked to go to the police department or go to court?
“A. No, I wasn’t.
“Q. Did you know the fellow who was driving the car?
“A. No, I didn’t.
“Q. Have you ever given a statement to the police in any other situation, other than that?
“A. No, just beside that friend that I told you about.
“Q. In Middletown?
“A. Yes.
*321“Q. Now, as far as the evidence in this case, it may be unpleasant. There may be a photograph of . . . the two victims. There may be testimony by the medical examiner, who did an autopsy, describing the wounds and the cause of death. This will be upsetting, I am sure, to most people, but is there anything about that that would be so upsetting that you do not think that you could sit on this case fairly?
“A. No.
“Q. As far as some of the laws that apply, in terms of murder, in order for us to prove murder, we have to prove [the defendant], with intent to cause the death of another, caused that person’s death. Translated into the allegations here, we have to prove at the time he pulled the trigger, he intended to kill, but what we don’t have to prove, [G.D.], is that he planned it in advance. We don’t have to prove that he went to the office intending to shoot someone. We don’t have to prove ten minutes before the shooting, he intended it, only at the time of the shooting he intended to do it. Do you understand that?
“A. Yes.
“Q. Most people think murder means that you have to plan it, but that is not the case. As far as motive, as far as the reason he committed the crime, we don’t have to prove motive. We don’t have to prove why he did it. I recognize that a jury would like to know why, but legally, we are not bound to prove it. Can you understand that?
“A. Yes.
“Q. Now, that case is almost two and one-half years old. May 4, 1992, was over thirty months ago. Without knowing the reason for the delay in this case going to trial, do you think it’s unfair to either side to try a case this long after the offense?
*322“A. No.
“Q. So, you’re not going to sit there and say it’s not fair for the state to try him two and one-half years later and hold it against us?
“A. No.
“Q. As far as insurance companies, I mentioned yesterday that our allegation was that [the victims] were public insurance adjusters, and that the meeting was set up to discuss a claim filed by [the defendant’s] mother. Have you ever filed a claim against an insurance company or had a claim filed against you by an insurance company, the most common example being an automobile accident?
“A. No, I haven’t.
“Q. You have never been involved with an insurance company, one way or another, other than medical—
“A. Well, I had a claim filed against me. I also filed one when someone hit me in an accident.
“Q. Were you satisfied with the resolution of the claim?
“A. Yes.
“Q. How about any of your sisters or your parents or close friends or relatives?
“A. Same thing.
“Q. Nothing else?
“A. No.
“Q. Are you familiar with the difference between a public insurance adjuster and an insurance company adjuster? Have you ever heard of the two types of adjusters?
*323“A. I have never heard of it, but I think I can base an opinion on the evidence.
“Q. As you sit there now, you don’t have a feeling now that insurance companies are all thieves or that they are out to expose other people or — you don’t have an ax to grind with insurance companies, I assume?
“A. No.
“Q. As far as the defense in this case, you heard both myself and the defense mention as possible witnesses several — a couple of psychiatrists and a psychologist. [G.D.], it’s no secret in this case that the defense may offer a psychiatric defense, and in our state, our law recognizes, under certain circumstances, a psychiatric defense as appropriate. The question is whether the circumstances apply here. So my question to you is, as you sit there now, do you have any feeling about the use of a psychiatric defense in a criminal case?
“A. No.
“Q. You’ve never given it any thought?
“A. No.
“Q. So, you could treat that type of defense fairly?
“A. Yes.
“Q. Also in our law, not to confuse this, and if you don’t understand the question, please tell me, in our law, we have to prove our case beyond a reasonable doubt. If the defense chooses to offer a psychiatric defense, they have to prove that defense by a preponderance of the evidence. So, there is a burden on the defense. It’s their obligation to prove that defense. So there are two burdens: we have to prove our case, they have to prove their defense, if they offer that. Can you understand the two burdens?
“A. Yes.
*324“Q. And can accept — the judge tells you all this stuff, and you don’t take my word for it, but at some point the judge will explain the law. He will explain that to you, about the two burdens. Can you accept that concept of the two burdens in our law?
“A. Yes.
“Q. Have you or a member of your family or close friend, [G.D.], ever retained the services of a psychologist or a psychiatrist or psychotherapist or counselor?
“A. Again, my sister went to a counselor when she was abused.
“Q. Was that a marriage counselor, domestic violence counselor?
“A. I think both, she went to both of them.
“Q. Did she ever discuss with you her opinion about whether those people helped her at all?
“A. Not really sit down and have a big discussion, but she briefly indicated what was happening.
“Q. Did she feel it was worthwhile going to counselors?
“A. Yeah.
“Q. Based on what little you know about the case, you know that we’ve charged [the defendant] with going to a meeting and shooting two people. Based on what little you know, do you have a feeling that he must have been nuts? Are you already starting to decide that that guy, in order to do it, must have been crazy? Are you starting to think that way?
“A. No.
“Q. So, you could sit and listen to the case?
“A. Yes.
*325“Q. As I recall yesterday, I think you indicated, [G.D.], that you have never heard about this case?
“A. Right.
“Q. Do you have any feeling at all about someone who has any type of mental problem, any feeling that they should never be held accountable for what they do, that if you have a mental problem, that you can do whatever you want without being held accountable? Do you think that way?
“A. No.
“Q. Have you ever given this — most people never thought about this. Have you ever thought about this? Is this an area that interests you or that you read about?
“A. No.
“Q. Let’s assume that you are selected, [G.D.], and you listen to all the evidence and you sit here, you listen to everything that goes on and what the judge tells you the law is, what the rules are that apply to your deliberations, and then you deliberate and you’re convinced that we have proven [the defendant] guilty in the shooting death of [the victims]. If you’re convinced we have proven him guilty beyond a reasonable doubt, do you think you could actually vote guilty for the crime of murder?
“A. Yes.
“Q. Can you think of anything that might in any way prevent you from being fair on this case or treating this case fairly?
“A. No.
“Mr. Dearington: Okay. Thank you.
“VOIR DIRE EXAMINATION BY [THOMAS ULL-MANN, DEFENSE COUNSEL]:
*326“Q. Good morning. How are you today?
“A. Fine, thanks.
“Q. I have some additional questions to ask of you. They are [not] meant to pry into your personal affairs. If you feel they do, please tell the judge. That is not the purpose of the questions, nor Mr. Dearington’s. We are both looking at the form that you filled out, and I apologize in advance if I cover some territory that he has already gone over. If you could just raise your voice so everyone in the courtroom could hear you.
“A. Okay.
“Q. We try to estimate as best as possible how long this trial will last, and we think it will get started some time next week and it will span through approximately December 16. We could be off by a couple of days on the short end or on the long end. We try to let jurors know that so they can plan accordingly. Is there anything of a personal, professional or financial hardship that you feel would make it difficult for you to sit on the case during that period of time?
“A. No.
“Q. I assume that you understand that we need to have people who can focus their attention on what is going on in the courtroom and not be distracted by anything that’s going on in their personal or professional lives. Can you assure us that you would give us that attention?
“A. Yes.
“Q. You have never gone through this process before?
“A. No.
“Q. Never been on jury duty before?
“A. No.
*327“Q. Now, you were born and raised in Meriden?
“A. Yes.
“Q. You live with—
“A. My parents.
“Q. They own their own home?
“A. Yes, they do.
“Q. What part of the city of Meriden do you live in, what’s it called? What’s it referred to?
“A. Meriden-Wallingford town line.
“Q. Is that where you have been for your entire life?
“A. No, I was on the west side for like my first eleven years. I have lived there for the last twelve.
“Q. When your sisters were undergraduates in Gordon, what were their majors in school?
“A. I believe [one sister’s] was science, because she’s going into optometry, and [another sister’s], I don’t know what the major was there.
“Q. She is at UConn?
“A. Yes.
“Q. Is she a full-time student or works on the side?
“A. Full-time.
“Q. Your father, what does he do for Times Fiber?
“A. A tool crib attendant.
“Q. How long has he been there, approximately?
“A. About twenty-five years.
“Q. And your mom does the baby-sitting out of her house or—
“A. Out of her house, yes.
*328“Q. How long has she been doing that?
“A. Less than a year.
“Q. And at Maloney High School, what was your— did you participate in a lot of different things at the high school? What was your focus at high school? WTiat were your plans, going through high school, in terms of what you would do after that?
“A. Getting it over with. I wasn’t really too good of a student. I didn’t get too involved with it. I just did my work.
“Q. Were you involved in sports activities?
“A. Yeah, a couple of sports.
“Q. And what were those?
“A. Track and field, cross-country.
“Q. And were you involved in any organizations connected with the high school at all?
“A. No.
“Q. And how would you describe the racial makeup of the school when you were there, in terms of whites, African-American, Hispanic, if you can venture to guess at the percentages?
“A. Probably broken into a pie, maybe forty, thirty, thirty, pretty even.
“Q. How would you describe what the relationships were among the different groups?
“A. Very good.
“Q. And how about the community that you grew up in?
“A. The same.
“Q. Same kind of mix?
*329“A. Same kind.
“Q. And you’re currently living in Meriden?
“A. Yes.
“Q. Any military history at all?
“A. No.
“Q. Any association with any charitable organization or volunteer groups of any kind? I don’t mean a donation here and there, I mean active involvement.
“A. No.
“Q. Let me be a little bit more specific as it might relate to this particular case. Any connection at all with gun control organizations or a group like the [National Rifle Association]?
“A. No.
“Q. Do you have any particular hobbies or things that you enjoy doing outside of your work?
“A. Yeah, collectibles like collecting autographs, baseball cards, stuff like that.
“Q. How long have you been doing that?
“A. About ten years.
“Q. Specifically in baseball or other sports?
“A. Baseball.
“Q. And do you enjoy doing a lot of reading or not really?
“A. No.
“Q. Now, did you graduate from high school in the normal period of time?
“A. Yes, I did.
“Q. Which is something you didn’t like school?
*330“A. Yes.
“Q. How about at work, you went to work right after high school?
“A. Yes.
“Q. And you have been there ever since?
“A. Yes.
“Q. Is that the only place that you’ve worked subsequent to high school?
“A. I worked at a couple of places while I was in high school.
“Q. Doing what kind of things?
“A. I was a cook at the Yankee Silversmith and I was a bank teller.
“Q. Now, at Cytec, how long have you been in this particular position?
“A. About six months.
“Q. What were you doing before that?
“A. Before that I was in building one, it’s plastic moldings.
“Q. What’s the specific tasks now?
“A. Waste water treatment.
“Q. What do you particularly do?
“A. I take samples of the water and I get the pHs, make sure everything is within range, it’s not out of regulation.
“Q. These are waters that have been treated—
“A. Yeah, we treat the water.
“Q. That’s done in another building or is it done in your building?
*331“A. It’s done in my plant, not my specific end of the plant, but at the whole facility.
“Q. Yours is sort of a quality control check?
“A. Yes.
“Q. At that point, once it passes you, if it’s okay, it goes back into the Main Street?
“A. Yes.
“Q. That’s a union position that you have?
“A. Yes.
“Q. And the plant that you work in, how would you describe the racial makeup of the plant there? Would you say there is a fair mix of Caucasians, African-Americans and Hispanics?
“A. Yes.
“Q. Or is it leaning in one direction or the other?
“A. I think it’s relatively fair.
“Q. Now, we have two different kinds of cases in our court system, we have civil cases and we have criminal cases. In a civil case the plaintiff, the person who brings the action, has the burden of proof by what is called a fair preponderance of the evidence, kind of tipping the scale one way or the other. In a criminal case the state brings the action and the state has the burden of proof beyond a reasonable doubt. There’s a much greater burden of proof in the criminal case. Do you understand the distinction and can apply it if instructed how?
“A. Yes.
“Q. Proof beyond a reasonable doubt does not mean proof to an absolute certainty. New things in life can be proven to that level of certainty. However, you must be certain that each one of the charges here have been *332proven beyond any reasonable doubt. Do you have any problem with that principle or concept?
“A. No.
“Q. Now, obviously the charges here are very serious allegations, as serious as you can get under our laws. Is there anything about the nature of the charges or the kind of testimony that you might expect to hear, given that set of charges, that you feel would predispose you in one direction or another for whatever reason?
“A. No.
“Q. Let me ask you what your reaction was when you heard what the case was about, when you first came in here?
“A. My reaction? I was not shocked, but just—
“Q. Were you surprised?
“A. Surprised, yes.
“Q. And nothing rang a bell at that point because you had not — you didn’t remember anything about this?
“A. No.
“Q. And you might expect, as Mr. Dearington indicated, that there would be some rather graphic and unpleasant testimony in this case, photographs depicting deceased individuals with gunshot wounds and medical examiner testimony relating to the cause of death and the tracks of those wounds, nothing that we look at in our day-to-day lives, or talk about. Do you feel that you could put whatever natural emotional reaction you might have aside and not let that affect your objective determination of the facts in the case?
“A. Yes, I do.
“Q. There also will be testimony regarding the recovery of shell casings and bullet fragments, both at the *333scene as well as during the course of the autopsies that were performed, and there will also be testimony about the use of a firearm. Is there anything about the nature of that kind of testimony that you feel would affect your ability to be fair and impartial?
“A. No.
“Q. Do you have any strong opinions about guns and the use of guns?
“A. No.
“Q. Do you have any familiarity at all with the location that was mentioned here, the Dixwell Avenue, Chimney Square area?
“A. I just know Dixwell Avenue. I don’t know where the Chimney Square area is.
“Q. And Dixwell Avenue you know in what regard? Just from coming to the city every once in a while?
“A. Yeah.
“Q. Can I ask you what your source of news is on a daily basis?
“A. Source of news? ESPN. I am not much of a news man. I like sports.
“Q. So, you’re not reading a daily newspaper or watching the local news at night?
“A. No.
“Q. Now, have you heard of my name before at all?
“A. No, I haven’t.
“Q. And have you read anything or observed anything concerning the public defender’s office recently?
“A. No.
*334“Q. These days there is a lot in the media, even in headlines, about crime and the use of guns and homicides in our cities and surrounding towns. Is there anything that you have either read, observed, heard or a case that you may have followed that you feel has caused you to form some strong personal opinions about the criminal justice system that you feel would affect how you looked at this case in this courtroom?
“A. I have been reading about the Susan Smith case, just following that a little bit.
“Q. I think everybody was affected by that. Have you formed any opinions at all about either that case or anything else that you’ve read that you feel would affect how you looked at the facts of this particular case?
“A. No.
“Q. Some people have opinions about the criminal justice system, that there are too many legal technicalities or courts are too lenient, things like that. Do you share any opinions like that?
“A. No.
“Q. Have you had — outside of what you described previously, have you had any prior contact with the criminal justice system for any reason, ever witness an incident — I am excluding what you talked about, the motor vehicle hit-and-run and the other thing that happened with your friend — ever witness any other kind of incident or given a statement to a police officer or testified in a court of law?
“A. No.
“Q. And you never had a lawsuit brought against you?
“A. No.
“Q. And you never brought a lawsuit against anybody else?
*335“A. No.
“Q. You made a claim regarding damages for a motor vehicle accident?
“A. Yes.
“Q. And I assume you did that with your insurance company?
“A. Yes.
“Q. And have you ever — how many times have you done that, if you can recall, made a claim to an insurance company?
“A. Mine, just once.
“Q. And have you or your family suffered any kind of property damage, like a fire in a home or bodily injury, anything like that?
“A. No.
“Q. Have you ever been the victim of a crime?
“A. No.
“Q. Any family member or close friend that’s been the victim of a crime?
“A. Just my sister.
“Q. And how long ago did that occur?
“A. It had to be three to four years ago.
“Q. Is there anything about your sister’s victimization, that was the spousal relationship, that you feel would in any way affect your ability to be fair and impartial sitting here in this case?
“A. No.
“Q. I assume she was physically assaulted on some occasions?
*336“A. Yes.
“Q. And was she living in Meriden at the time, or was she—
“A. Yes, she was.
“Q. She was, okay. Now, have either a colleague at work, a neighbor, a friend or family member been the victim of a homicide, some kind of sexual assault or some kind of other crime of violence?
“A. Just the incident—
“Q. Just what you mention about the people from high school?
“A. Yes.
“Q. How about [besides] that?
“A. No.
“Q. Now, when you said you followed that case initially, they were both people that you weren’t friends with but you knew from high school?
“A. Yes.
“Q. How did you follow it? You looked at the news coverage on it.
“A. A little bit [from] hearsay from other friends.
“Q. From people in the community?
“A. And a little bit reading about it.
“Q. Did you have any impressions, either from what you heard from other people or what you read, about the criminal justice system or defense attorneys or prosecutors, anything like that?
“A. No.
“Q. Now, you heard the list of witnesses. They include a number of police officers. Would you have a tendency *337to credit a police officer with any greater weight just because they are a police officer?
“A. No.
“Q. And you wouldn’t give them any less weight just because they are a police officer?
“A. No.
“Q. Is it a fair statement that a police officer comes into this witness box like anybody else, you listen to what they have to say, what they may have observed, and you scrutinize their testimony like anybody else?
“A. Yes.
“Q. Any relatives or friends that are law enforcement officials, either police officers, attorneys or judges, anything like that?
“A. A couple of friends, a couple of people that I know are police officers, and I know a lawyer, but I think he’s just a real estate lawyer.
“Q. And the police officers are Meriden uniform police officers?
“A. Yes.
“Q. Not detectives?
“A. I believe one is a detective now.
“Q. They made detective recently?
“A. Yes.
“Q. Where are they friends from? Are they from high school or growing up in the neighborhood?
“A. No, a couple of people that I play softball with, their fathers are police officers.
*338“Q. Anything about those relationships at all that you feel would affect, one, how you looked at police officers’ testimony, or two, your objectivity here?
“A. No.
“Q. Now, do you think that [the defendant] must have done something wrong because he’s sitting in court here today?
“A. I am here to hear the facts. I don’t make an assumption that he did something wrong.
“Q. Obviously somebody does think he has done something wrong because he has been arrested and accused. His is presumed innocent like every person would be.
“A. Yes.
“Q. Can you assure us that you would not use the fact that he had been arrested and accused as evidence against him?
‘A. Yes.
“Q. The sequence of our trial is such that Mr. Dearing-ton presents the state’s case first, and that could go on for awhile. The defense can then choose to put on a case, but doesn’t necessarily have to do that. After the close of all the evidence, the lawyers will argue the merits of the case to the jury and then the judge will give you the instructions on the law. That is really the first time that you hear what specific principles of law apply to the facts of this case, and thereafter you will begin to deliberate this case with your fellow jurors. Can you assure us that you would honor the presumption of innocence until such time as you’ve heard all the witnesses, all the legal arguments and the instructions from the judge?
“A. Yes.
*339“Q. And then begin your deliberations?
“A. Yes.
“Q. And you can understand the importance of not making up your mind after witness number one or number five or number ten, you wait until you hear the whole case?
“A. Yes.
“Q. Now, a decision hasn’t been made whether [the defendant] will testify during the course of the trial. Let’s say he did not, would you have a tendency to hold that against him?
“A. No, I would not hold that against him.
“Q. That is an interesting principle, because sometimes, in reality, we kind of sit back and say, T really would like to have heard what that guy had to say, if the defense is taking that kind of position,’ but that doesn’t always happen here in the courtroom. Do you feel you could honor his right not to testify?
“A. Yes.
“Q. You would be instructed that you should draw no unfavorable inference from the fact that he didn’t testify. Any problem with that?
“A. No.
“Q. Conversely, if he did testify, I assume you would scrutinize his testimony like any other witness according to the instructions the judge gives you?
“A. Yes.
“Q. Now, the defense is under no burden to put on any evidence whatsoever, we can simply rest after the state’s case. Can you assure us that you would hold the state to its burden of proof even if we did not call a single witness?
*340“A. Yes.
“Q. In other words, the state has to meet that burden of proof irrespective of what the defense does.
“A. Yes.
“Q. Their threshold isn’t lower or lesser. Now, every crime we have in our state is defined, and we define them into terms that we call elements. The judge will tell you what the elements are to each of the four offenses here. He will also tell you each and every element of each offense has to be proven beyond a reasonable doubt, and I want to give you a hypothetical for a moment. You’re sitting on a case, and unlike this one, which has four charges, you only have to make a decision on one charge. You sit and listen to all the testimony, you listen to the lawyers make their arguments to you. Now the judge is giving you the instructions on the law, and among the instructions you receive are the following: that this one offense is made up of three separate elements and that each one of those three elements has to be proven beyond a reasonable doubt, okay? Now it’s time for you to go back into that room and deliberate with your fellow jurors and it’s your opinion, based on what you observed and what you heard in the courtroom, that there’s plenty of evidence about element number one, well beyond a reasonable doubt, and there’s plenty of evidence about element number two, also well beyond a reasonable doubt, but you have a doubt about element number three, it could be based on the evidence or lack of the evidence. Would you have any hesitation in returning a not guilty verdict under those circumstances?
“A. No hesitation.
“Q. I assume that’s because that if the judge tells you that an offense is comprised of three elements and all three have to be proven, two out of three is not enough?
*341“A. Right.
“Q. Even though it sure looks like something was wrong. That is a very important principle. That analysis applies to each one of the four charges here because each charge has their own set of elements, and the jury is required to return a verdict on each one. What that means, in a case like this with multiple charges, the jury could come back with any number of different verdicts: it could be not guilty on everything, it could be guilty of everything, it could be not guilty on some, guilty on some, or vice versa, or you may hear some instructions from the judge regarding what is called lesser included offenses such as manslaughter, or you may not be able to reach a unanimous verdict with your fellow jurors. Any problem with that scenario?
“A. No problem.
“Q. Now, if you were selected as a juror in this case, would you voice your own opinion when it came time to discuss this case with your fellow jurors?
“A. Yes.
“Q. Are you the kind of person that would stand by your own opinion even if you were in the minority?
“A. Yes.
“Q. I assume you would listen to what other people would have to say?
“A. Yes.
“Q. If they reasonably persuaded you, that would be one thing, but you wouldn’t just change your vote because of the numbers?
“A. Yes.
“Q. How do you feel about working in a group situation with the jury? Do you feel you would speak out, speak your mind?
*342“A. Yes.
“Q. Do you — let’s say the vote was eleven to one and you were the one, how do you feel you would handle that situation?
“A. Well, I would make sure that everyone knows why I am voting against it or for it, whatever. If I was in the minority, I would try to see if they would see my point of view.
“Q. Again, you would listen to what their position would be, and you would not change your vote just because of the numbers, it doesn’t matter whether you’re voting for guilty or for not guilty, correct?
“A. Right.
“Q. Now, every case has issues of credibility that come up during the course of the case, both civil and criminal, and this case will be no different. One of the— and the judge will provide you with a series of factors to take into account in assessing a witness’ credibility and believability. Many of them axe what we use in our everyday judgments of people in general. One of the things not to use is sympathy, and there could be a lot of sympathy in a case like this. You have two deceased individuals, you have family members present in court, and will be for the duration of the trial. [The defendant] is sitting here, he’s facing very serious allegations and repercussions for those allegations, and family members of his will be present as well. Can you assure us that you could put whatever natural sympathies you might have aside and not let that affect your objective determination of the facts in this case?
“A. Yes.
“Q. Now, have you ever studied or read books in the field of psychology or psychiatry or psychotherapy, anything like that?
*343“A. No.
“Q. And you indicated to Mr. Dearington the only time that a family member has utilized the services of a therapist was when your sister was going through the marital dissolution with her husband?
“A. Yes.
“Q. How long did she attend therapy, do you know?
“A. It’s hard to determine how long it was. It was for a couple of months, I think.
“Q. Has there been any other instance at all, within the family, in which either a psychotherapist or mental health worker or psychiatrist has been utilized?
“A. No.
“Q. And can I ask you what your impressions are of the field of psychiatrist or psychology or psychotherapy?
“A. My impressions?
“Q. Yes.
“A. I don’t really understand. I don’t understand how they go. I never witnessed someone analyze someone.
“Q. You don’t really know?
“A. Right.
“Q. Some people feel that it’s not a qualified profession or they don’t pay it a lot of attention or they don’t give it a lot of respect. Do you have any feelings like that?
“A. No.
“Q. Now, how do you feel about the use of, or do you have any opinions about the use of, psychiatric testimony in a courtroom?
*344“A. No.
“Q. And let me extend it one step further. Do you have any opinions concerning the use of psychiatric testimony in a criminal case?
“A. No.
“Q. Some people feel that when the defense introduces psychiatric testimony regarding state of mind, that that shouldn’t be allowed, that that’s a legal technicality and it shouldn’t be allowed in a courtroom, even though the law allows it. Do you have any kind of feelings like that at all?
“A. No.
“Q. Do you feel that you would listen to psychiatric testimony fairly, that was presented in this case, look at it and scrutinize it carefully?
“A. Yes.
“Q. And are you coming in with any kind of preconceived notions that evidence like that has two strikes against it to start off with?
“A. Evidence of what?
“Q. Of a psychiatric nature.
“A. No.
“Q. I think it’s obvious that if the defense attorney is listing a psychiatrist and a psychologist and the prosecutor is listing a psychologist and you’re being asked questions about that, it’s obvious that the defense will not contest that [the defendant] was involved in the shootings in this case. Does that offend you or bother you in that the defense would rely on psychiatric testimony, the relevance of that testimony, to a state of mind?
“A. No.
*345“Q. So, I assume that you could scrutinize that testimony, listen to the instructions that the judge provides and make your decisions based on that?
“A. Yes.
“Q. Obviously [the defendant] is black. Is there any underlying prejudice at all that you feel would in any way affect your ability to be fair and impartial sitting on his case in this courtroom?
“A. No.
“Q. Both deceased individuals are both white males. Is there anything about the fact that the case presents a situation where a black man is accused of killing two white men that you feel presents any difficulties for you at all?
“A. No.
“Q. And the defense psychiatrist, Dr. Ezra Griffith, is a black male. Is there anything about that fact that you feel in any way would affect how you looked at his testimony?
“A. No.
“Q. Okay, we all, in society, are consumers of goods and services. Have you ever felt taken advantage of in purchasing goods or services?
“A. Yeah.
“Q. Does anything stand out in your mind about that?
“A. Buying a car, buying something that’s falsified, like a collectible show.
“Q. Do you feel that you were taken advantage of because of race or your professional status or lack of professional status, or by the status of the person who was selling the goods?
*346“A. Taken advantage of because of lack of knowledge, because I didn’t know about it.
“Q. Can you assure [the defendant] that you would give him a fair trial in this case?
“A. Yes.
“Q. Any question about that?
“A. No.
“Mr. Ullmann: Okay. Thank you, sir.
“The Court: Would you be good enough to step into the jury room right behind you, for just a moment.
“(Whereupon the juror stepped out of the courtroom.)”
See appendix B of this dissent for the argument of trial counsel regarding the Batson/Holloway challenge.
APPENDIX B
The transcript of the entire argument by counsel with respect to the Batson/Holloway hearing — which in my view demonstrates that the trial court never gave a meaningful review of the claim — is as follows:
“The Court [addressing G.D.]: Would you be good enough to step into the jury room right behind you, for just a moment.
“(Whereupon the juror stepped out of the courtroom.)
“[Michael Dearington, State’s Attorney]: Excused.
“The Court: Bring him back.
“[Thomas Ullmann, Defense Counsel]: I would like to be heard on this. I would like to ask for — I know that [G.D.] is not a member of the defendant’s race, but he is a minority, a Hispanic minority, and I would ask for a racially neutral reason for that challenge.
*347“The Court: Mr. Dearington.
“Mr. Dearington: Our law provide[s] that one must be a member of the defendant’s minority for the Batson rule to kick in, or the Batson case. I don’t think I am obligated to do that.
“The Court: Do you have any reason otherwise? Do you have any other reasons?
“Mr. Dearington: Yes, I do.
“The Court: Why don’t you recite them for the record.
“Mr. Dearington: In terms of his ability to, his intellectual ability to understand a psychiatric defense bothers me. I think he was never put in a position where he had to make decisions. He admitted that his high school career was less than illustrious. His position at work doesn’t demonstrate a position where he has to make decisions. That concerns me.
“Again, the psychiatric defense, I have a feeling that he might be overwhelmed by the testimony by all of the doctors, if not one of them. That concerns me. I am not sure how the fact that a friend of his or an acquaintance was murdered, and he knows the fellow that murdered him, how it took place. He indicated that he initially did follow the case and I guess lost interest. He was obviously exposed to an unpleasant experience with a police officer, and I know he says that would not play a part in this case, [but] one never knows subconsciously how that would play in his judgment in this case.
“I mentioned his education. Although we have taken people with twelve years of education, I have a sense in this case that — I just don’t feel that he would be up to understanding the evidence in this case and dealing with it, as I have already elaborated on that.
*348“Also, he being one of [seven] children, the other [six] of them sisters, he being near the youngest, that’s something that I find of some interest in terms of how he would look at this case. Those are a few of the reasons, Your Honor.
“The Court: Thank you.
“Mr. Ullmann: Your Honor, I guess it’s okay to take a Romanian citizen [in reference to W.V., a juror who was selected] [who has] a fifth grade education, who worked on cars in his backyard for his entire life, but a man with a twelfth grade education [who is] working for five years at Cytec, he’s got problems understanding that? I strongly disagree.
“I think that the United States Supreme Court has indicated that in addition to the Batson case ground for racially neutral explanations, that minority members have rights in themselves as jurors to be seated on a jury, and I am exercising that right on behalf of [G.D.]; and I think that under our own case law in the state of Connecticut, which has exceeded the Batson requirements and which the court, our Supreme Court, has stated they have supervisory control of this particular issue in seating minority members on juries, that they would frown upon the excuses that were made by Mr. Dearington regarding [G.D.].
“[G.D.] is a working man. He graduated from high school. He is someone who grew up in Meriden. He didn’t say he was friends, he said he knew these people, and other than that, he had no connection with those particular individuals.
“I don’t think there’s the slightest basis for excusing [G.D.] from this particular case, and I really find the state’s position outrageous. I am asking the court to seat [G.D.] in the case and reject the explanation that was raised by Mr. Dearington.
*349“Mr. Dearington: We did select someone who had less than twelve years education, but he was substantially older than this gentleman, who is twenty-three. I am just citing our Connecticut law, that a Batson showing must include evidence that the defendant is a member of a cognizable racial group, and this prosecutor has exercised a peremptory challenge to remove the venireman, who is not a member of the defendant’s race. I mean the law is clear.
“Mr. Ullmann: Is Mr. Dearington suggesting that people can be eliminated based on racial or religious or sexual grounds if they are somewhat different in terms of their racial makeup than the defendant? I don’t think that’s the case law, I don’t think that’s United States Supreme Court case law, and I don’t think that our Connecticut Supreme Court would tolerate that explanation at all particularly under Atate v. Holloway [supra, 209 Conn. 636] in which this Supreme Court went further than the United States Supreme Court in Batson in exercising its supervisory capacity on this particular issue. So, I don’t think that the citation or authority there would apply to this particular instance.
“The Court: All right, the court is satisfied that the use of the peremptory challenge here was not racially motivated and that the reasons advanced by the state are sufficient in the court’s judgment and not pretextual. So, bring him back, please.
“(Whereupon the juror returned to the courtroom.)
“The Court: [G.D], you have been excused from service in this particular case. Since you were carried over from yesterday, that means that your jury service is completed. We appreciate your coming back, but please go back to the ninth floor and tell them that you’re all done. Thank you very much.
“(Whereupon the juror [G.D.] was excused and left the courtroom.)”

 “One of the cornerstones of our judicial system is the right to a jury trial; yet minorities do not serve on jury trials in proportion to their eligible population. This is of concern both because of the importance of minorities serving on jury duty, and because of the perception that racial and ethnic biases among non-minority jurors can have an adverse effect on civil and criminal case deliberations. An overwhelming percentage of Judicial Branch judges and attorneys reported that minority litigants felt they would not be judged by a jury of their peers. 75% of judges felt this was true more than 25% of the time; 99% of minority attorneys and 86% of Caucasian attorneys agreed. This fuels a perception that the system does not mete equal justice for all.” Connecticut Judicial Branch Task Force on Minority Fairness, supra, p. 41.


 The survey conducted was a telephone poll of 1201 Connecticut residents. Connecticut Judicial Branch, Statewide Public Trust and Confidence Study (October 1998) p. 4.


 Under our Batson/Holloway test for demonstrating purposeful discrimination, once such a challenge has been made (1) “the burden shifts to the state to advance a neutral explanation for the venireperson’s removal” and (2) “[t]he defendant is then afforded the opportunity to demonstrate that the state’s articulated reasons are insufficient or pretextual.” State v. Holloway, supra, 209 Conn. 641. In other words, under our state law we eliminate the first prong of the three part test of Batson — that is, the defendant need not prove “by a preponderance of evidence that the state’s use of the peremptory challenge was tainted by purposeful discrimination.” Id., 640^1. Instead, as soon as the defendant raises a Batson/Holloway claim the court presumes a prima facie case of discrimination.


 State v. Beltran, 246 Conn. 268, 717 A.2d 168 (1998); State v. McDougal, 241 Conn. 502, 699 A.2d 872 (1997); State v. Robinson, 237 Conn. 238, 676 A.2d 384 (1996); State v. Hinton, 227 Conn. 301, 630 A.2d 593 (1993); State v. Smith, 222 Conn. 1, 608 A.2d 63, cert. denied, 506 U.S. 942, 113 S. Ct. 383, 121 L. Ed. 2d 293 (1992); State v. Holloway, supra, 209 Conn. 636; State v. Gonzalez, 206 Conn. 391, 538 A.2d 210 (1988); State v. Thomas, 50 Conn. App. 369, 717 A.2d 828 (1998); State v. Rigual, 49 Conn. App. 420, 714 A.2d 707 (1998); State v. Johnson, 44 Conn. App. 125, 688 A.2d 867 (1997); State v. Patterson, 37 Conn. App. 801, 658 A.2d 121 (1995), rev’d on other grounds, 236 Conn. 561, 674 A.2d 416 (1996); State v. Rodriguez, 37 Conn. App. 589, 658 A.2d 98, cert. denied, 234 Conn. 916, 661 A.2d 97 (1995); Martins v. Connecticut Light & Power Co., 35 Conn. App. 212, 645 A.2d 557, cert. denied, 231 Conn. 915, 648 A.2d 154 (1994); State v. Rivera, 23 Conn. App. 592, 583 A.2d 931 (1990), cert. denied, 217 Conn. 807, 584 A.2d 1192 (1991); State v. Graham, 21 Conn. App. 688, 575 A.2d 1057, cert. denied, 216 Conn. 805, 577 A.2d 1063 (1990); State v. Tappin, 20 Conn. App. 241, 566 A.2d 709 (1989); State v. Wylie, 10 Conn. App. 683, 525 A.2d 528, cert. denied, 204 Conn. 807, 528 A.2d 1154 (1987).


 In the one case that we did reverse; State v. Robinson, supra, 237 Conn. 238; the reversal was not on the basis of a finding of purposeful discrimination in the exercise of the peremptory challenge. Robinson was reversed because the trial court had incorrectly held that the defendant had not made a timely Batson/Hottoivay claim and had thereby refused to rule specifically on the Batson/Iiottoway claim. Id., 253-54. In the one civil case that the Appellate Court reversed; Martins v. Connecticut Light & Power Co., 35 Conn. App. 212, 645 A.2d 557, cert. denied, 231 Conn. 915, 648 A.2d 154 (1994); its reversal was also based on a separate issue. The Martins court discussed the Batson/Holloway challenge only in order to declare that, after J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994), peremptory challenges could not be employed on the basis of gender in any civil case. Martins v. Connecticut Light & Power Co., supra, 226.


 See footnote 17 of this dissent.


 The majority is absolutely correct that at our first conference on this case I did not move to order the parties to file supplemental briefs addressing the issue of whether we should formally adopt the dissent in Purkett under our state jurisprudence. I have two responses. First, work on this case has been a long, slow process for both the majority and the dissent. For example, a justice’s decision to join the concurring opinion and revised drafts of the majority’s opinion were circulated as recently as March, 1999 — several months after I made the motion that the majority maligns as “belated.” Moreover, the majority did not circulate its first draft opinion in this matter until July 2,1998, followed by a second draft on July 31 — the last day before the beginning of our summer recess. Accordingly, I had no opportunity to respond to the majority’s sixty-four page opinion until we returned to chambers in September. I filed my thirty-six page draft dissent in relatively short order, in October.
*274More important than this temporal nitpicking, justice should not depend on when a matter is raised by a member of this court. I wish I had made my motion earlier. The fact that I failed to do so because of my frailties may supply a reason for chagrin, but it does not supply a legitimate reason for denying the motion. It should not be necessary to remind my colleagues that, as members of the court of last resort in the state of Connecticut, we should aspire to do justice. Among other things, this means that we should generally address all of the relevant issues of each case — especially when some of the issues go to the very heart of the perception of justice in our courts. In the present case, the African-American defendant has received a sentence of eighty-five years. Unless his conviction is overturned, he will in all likelihood spend the rest of his life in jail. The majority’s assurance that they “await consideration of the argument . . . until it is properly before us” will provide little solace to the defendant. Of equal significance, the majority’s failure to address this issue fuels a perception by the public, particularly by the African-American community, that the Connecticut judicial system tolerates racism in its courtrooms.


 Moreover, this court, albeit during a different era, recognized the problems of trial attorneys and public defenders. In State v. Barrett, 205 Conn. 437, 444-45, 534 A.2d 219 (1987), this court stated: “State constitutional law *275is only now emerging from the shadow of its federal counterpart. It is therefore understandable that parties may not engage in elaborate discussion and analysis of untested and novel state constitutional theories in trial court proceedings where defense counsel has other more immediately accessible and tangible targets to pursue. The reality is that time for original analysis is scarce, particularly in the ordinary criminal case; and particularly at the trial level, lawyers and courts often depend on the shorthand of case citations in preference to scrutinizing statutes and constitutional principles. State v. Kennedy, 295 Or. 260, 266, 666 P.2d 1316 (1983); see also E. Peters, ‘State Constitutional Law: Federalism in the Common Law Tradition,’ 84 Mich. L. Rev. 583, 589-92 (1986). We therefore conclude that the defendant’s claim under article first, § 8, is reviewable at this juncture, despite his failure to raise the claim during the trial or on the original appeal.” (Emphasis added; internal quotation marks omitted.) Simply put, Barrett, decided approximately four years after the trial and eighteen months after the first appeal in the present case, is the kind of justice that should be our benchmark.


 Smith did not involve a claim of racism, but merely the question of whether the trial court properly imposed a condition of probation one year after the defendant was sentenced.


 In Genovese, I commended the majority’s activism as follows: “I also write separately to endorse the procedural activism employed by the majority in this case. The plaintiff in this case failed to raise his claim under [General Statutes] § 31-51bb both in the trial court and initially before this court. We, on our own, raised the applicability of § 31-51bb and ordered ihe parties to submit supplemental briefs. Accordingly, the majority has decided this case on the basis of a claim that was never raised in the trial court and was raised in this court only as a result of our direction. Although I do not agree with the majority’s interpretation of § 31-51bb, I applaud the procedural route employed in this case. We may now employ this procedure in other cases as justice demands. Certainly, if we may use this newly *276established procedure to achieve justice on behalf of civil litigants, where only money is involved, we must do likewise when an individual’s liberty is at stake.” (Emphasis in original.) Genovese v. Gallo Wine Merchants, Inc., supra, 226 Conn. 496-97 (Berdon, J., dissenting and concurring).


 State v. Smith, 49 Conn. 376 (1881); but see State v. Beliveau, 237 Conn. 576, 598 n.l, 678 A.2d 924 (1996) (Berdon, J., dissenting) (criticizing Chip Smith and other similar charges that urge jurors in minority to listen to those in majority as being “inherently coercive in that they are imbalanced in favor of the majority position”).


 Like the majority, I will use the venireperson’s initials throughout this dissent in order to protect his privacy.


 I do not understand the majority’s reluctance to state explicitly that it overrules these cases to the extent that they hold that Batson/Holloway was satisfied whenever the trial court found that one proffered reason was not pretextual. Although one justice who is part of the majority in this case was a member of the panel in State v. Smith, supra, 222 Conn. 1, I do not believe that, if it is the reason, it is sufficient to justify the failure to overrule specifically the case. This failure causes confusion for both the trial bench and the bar. In my dissent in Smith, I pointed out the following: “Fairness and the perception of fairness, require that black defendants be given great latitude in uncovering racial bigotry. Unfortunately, ‘[r] acial prejudice is a cultural malady that has shaped our history as a nation. It is a cancer of the mind and spirit which breeds as prolifically in the industrial cities of the North as in the rural towns of the South.’ Ross v. Massachusetts, 414 *278U.S. 1080, 1085, 94 S. Ct. 599, 38 L. Ed. 2d 486 (1973) (Marshall, J., dissenting from denial of certiorari). Our courts must be sensitive to the problem of racial bigotry that may exist in the administration of our judicial system; otherwise our courts will not be courts of justice. Surely, the majority’s ruling today does not enhance this sensitivity.” State v. Smith, supra, 221 Conn. 31 (Berdon, J., dissenting). In Smith, I would have reversed the conviction because the trial judge would not allow the public defender to ask the following question during voir dire: “ ‘How would you feel if a relative of yours, son, daughter, brother or sister . . . expressed an intent to you that he [or she] wanted to marry a black person?’ ” Id., 5.


 Because I believe the defendant is entitled to a new trial under federal law as embellished by the Batson/Holloway analysis, I need not reach the obvious issue of whether the state constitution requires more protection than that which is provided by Senkowski. See Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984); W. Brennan, “State Constitutions and the Protection of Individual Rights,” 90 Har. L. Rev. 489, 491 (1977) (“[S]tate courts cannot rest when they have afforded their citizens the full protections of the federal Constitution. State constitutions, too, are a font of individual liberties, their protections often extending beyond those required by the Supreme Court’s interpretation of federal law. The legal revolution which has brought federal law to the fore must not be allowed to inhibit the independent protective force of state law — for without it, the full realization of our liberties cannot be guaranteed.”). For example, we have an equal protection clause that is much more expansive than that of the United States constitution. Conn. Const., art. I, § 20; see R. Berdon, “Connecticut Equal Protection Clause: Requirement of Strict Scrutiny When Classifications Are Based upon Sex, Physical Disability or Mental Disability,” 64 Conn. B.J. 386 (1990). Article first, § 20, of the Connecticut constitution, as amended by articles five and twenty-one of the amendments, a powerful *279equal protection clause, specifically focuses on, among other matters, “race” and “color” as follows: “No person shall be denied the equal protection of the law nor be subjected to segregation or discrimination in the exercise or enjoyment of his or her civil or political rights because of religion, race, color, ancestry, national origin, sex or physical or mental disability.” There is no such comparable language in the fourteenth amendment to the United States constitution. Therefore, a persuasive argument could be made that if a prosecutor, in exercising a peremptory challenge on behalf of the state, is motivated even in part by race, as evidenced by advancing a pretextual reason, the inquiry should end and the peremptory challenge should be stricken. In other words, there would be no necessity for a Senkowski analysis. Nevertheless, I leave this issue for another day.


 There is no question that. Purkett changed the law of Batson. The dissent in Purkett points out “[i]n my opinion it is unwise for the Court to announce a law-changing decision without first ordering full briefing and argument on the merits of the case. The Court does this today when it overrules a portion of our opinion in Batson . . . .” Purkett v. Elem, supra, 514 U.S. 770 (Stevens, J., dissenting). In his dissent in Hernandez, -Justice Stevens underscored the requirement of relatedness in step two of Batson as follows: “Once the defendant makes a prima facie showing, the burden shifts to the State to come forward with a neutral explanation. ... If the prosecutor offers no explanation, the defendant has succeeded in establishing an equal protection violation based on the evidence of invidious intent that gave rise to the prima facie case. If the prosecutor seeks to dispel the inference of discriminatory intent, in order to succeed his explanation need not rise to the level justifying exercise of a challenge for cause. . . . However, the prosecutor’s justification must identify legitimate reasons that are related to the particular case to be tried and sufficiently persuasive to rebu[t] a defendant’s prima facie case.” (Citations omitted; internal quotation marks omitted.) Hernandez v. New York, supra, 500 U.S. 376.


 The voir dire for jury selection in the present case was conducted throughout the fall of 1994 and the jury returned a verdict in early January, 1995, while Purkett was not decided until May, 1995.


 The majority is absolutely correct that the defendant, in his appellate brief, accepts the majority’s decision in Purkett and argues that relatedness should be considered in step two of Batson/Holloway. But, as I have already pointed out, the fact that the defendant incorrectly argues the law does not mean we should so apply it. We are here to do justice.
Nevertheless, although the public defender at trial did not specifically argue that the proffered reasons were not related, he implicitly raised the issue when his argument is considered in light of the fact that the Purkett decision was decided approximately five months after the completion of the trial in the present case. Defense counsel implicitly raised the issue as follows: “[Thomas Ullmann, Defense Counsel]: I think that under our own case law in the state of Connecticut, which has exceeded the Batson requirements and which the court, our Supreme Court, has stated they have supervisory control of this particular issue . . . that they would frown upon the excuses that were made by [the state’s attorney] regarding [G.D.].” (Emphasis added.) Defense counsel continued to discuss Connecticut law and its supervisory powers throughout his objection to the state’s challenge of G.D. See appendix B of this dissent for the entire argument by counsel with respect to the Batson/Holloway hearing regarding G.D., the one venireperson on which this dissent focuses.


 “It is well established that federal constitutional and statutory law establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights. . . . Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984). State v. Barton, 219 Conn. 529, 546, 594 A.2d 917 (1991).” (Internal quotation marks omitted.) State v. Geisler, 222 Conn. 672, 684, 610 A.2d 1225 (1992).


 The majority cites United States v. Alvarado, 951 F.2d 22 (2d Cir. 1991), for this proposition despite the fact that in that case, the Second Circuit Court of Appeals was not discussing specifically the relatedness of a proffered reason.


 Beltran does not mention Purkett.


 The majority claims in footnote 19 that State v. Gonzalez, supra, 206 Conn. 404, did not indicate approval of the rule of law that has since become the Purkett dissent — that is, that the neutral reason advanced must be trial related. That is absolutely incorrect. This court quoted Batson in Gonzalez, *286stating that the neutral reason “must relate ‘to the particular case to be tried’ id.; and went even further. We explained in Gonzalez under our own jurisprudence that such relatedness not only encompasses “reasons that might arise in . . . one case [but also] those that tend to recur in all criminal cases.” Id. To be perfectly clear, I quote the entire passage from Gonzalez: “In Batson, the United States Supreme Court stated that the neutral explanation given by the prosecutor must relate ‘to the particular case to be tried.’ Batson v. Kentucky, supra, [476 U.S.] 98. We decline to read this language as narrowly as the defendant urges. It is no doubt true that some neutral reasons for exercising peremptory challenges will impact the specific nature of the case to be tried. Just as frequently, however, the prosecutor may believe that a particular juror is unfit for duty because of an infirmity relating to his or her general status as a discerning observer of trial activity.” State v. Gonzalez, supra, 404. This inteipretation of Gonzalez’ gloss onBatson/Holloway’s first step reinforces the fact that we reshaped Batson’s relatedness under state law, thereby adopting it as part of the jurisprudence of Connecticut. It simply is disingenuous for the majority to claim otherwise.
Second, the majority correctly points out that Gonzalez directly quotes Batson in order to reach its legal conclusion. The majority, however, misreads the significance of this reference when it argues that Gonzalez follows Batson, therefore, our state jurisprudence must blindly follow the majority opinion in Purkett. A decision that invites counsel to advance fantastic, silly or superstitious reasons evades the mandate of Batson, as well as that of Gonzalez. Thus, we should recognize that the Purkett majority overruled Batson, and should refuse to allow that mischief to undermine our well established jurisprudence that goes back to 1988, seven years before Purkett was decided, that requires counsel to advance neutral reasons that are based upon legitimate claims related to the trial. Our jurisprudence that requires relatedness for the neutral reason to rebut a prima facie case of discrimination, as I point out in this dissent, was confirmed in State v. Beltran, supra, 246 Conn. 279-80, three years after Purkett was decided. Just as we embel*287lished Batson when we decided Holloway under state law, we likewise did so with respect to relatedness under Gonzalez/Beltran by implicitly rejecting the majority decision in Burkett. Simply put, the trial courts, wherein justice is to be dispensed, should not be required to accept reasons such as “I had a silly dream the night before that the venireperson would not be a good juror” as satisfying the first prong of Batson/Holloway.


 The majority’s response in footnote 22 of its opinion that the defendant has not sought a heightened review is of no consequence. A reviewing court should not apply an incorrect standard of review simply because a party does not request such review. Within the same footnote the majority once again tries to limit this court to the federal law. As I pointed out in parts I and II of this dissent, we are not limited by the federal constitution when we are reviewing a claim that also encompasses a parallel provision in the Connecticut constitution and our state common law, as long as we grant more rights for the defendant than are provided by the federal constitution.


 In footnote 22 of its opinion, the majority tries to refute our standard of review by arguing that when we have applied this heightened standard it has been “within the broader context of the clearly erroneous standard.” Whatever the majority means by this statement, it is of no significance. Simply put, we reviewed those factual findings under a heightened review because of the importance of the issues. State v. Webb, 238 Conn. 389, 449, 680 A.2d 147 (1996) (“[w]e will, however, subject these facts to the same searching inquiry that we apply in other instances of constitutional fact-finding"); State v. Medina, 228 Conn. 281, 294, 636 A.2d 351 (1994) (employing “ ‘an independent and scrupulous examination of the entire record to ascertain whether the trial court’s finding ... is supported by substantial evi*288dence’ ”); State v. Greenfield, 228 Conn. 62, 68-69, 634 A.2d 879 (1993) (“[w]hen a factual issue implicates a constitutional claim, however, we review the record carefully to ensure that its determination was supported by substantial evidence”).


 Despite the majority’s confused discussion regarding an inadequate record for review, the record with respect to G.D. is adequate for review, as the majority ultimately concedes.


 See part III of this dissent.


 See footnote 14 of this dissent. Under federal constitutional law as set forth in Batson, the Second Circuit Court of Appeals has adopted the dual motivation analysis. Howard v. Senkowski, supra, 986 F.2d 30. Although the United States Supreme Court has not ruled on the issue of the applicability of the dual motivation analysis, we follow the Second Circuit. See Schnabel v. Tyler, 230 Conn. 735, 743 n.4, 646 A.2d 152 (1994).


 In order to maintain that the defendant’s disparate treatment claims are unpreserved, the majority misconstrues State v. Robinson, supra, 237 Conn. 238. The majority tries to support its present position by arguing that in Robinson the court “concluded that a defendant may renew a disparate treatment claim regarding the state’s use of a peremptory challenge even at the conclusion of voir dire . . . .” (Emphasis added.) In fact, in Robinson the court held that “a defendant may object to the state’s peremptory challenge on Batson equal protection grounds at any time prior to the swearing oj'the jury." (Emphasis added.) Id., 253. Thus, Robinson requires only that a Batson/Holloway claim be made for the first time at any time prior to the swearing of the jury in order for an appellate court to review the claim and take into account other jurors who were subsequently seated.


 In footnote 23 of its opinion, the majority claims unpersuasively that our review in Gonzalez of the disparate treatment claim under Batson that was raised for the first time on appeal is no longer relevant to this case because Gonzalez was decided before Golding. Golding did not change our jurisprudence regarding the review of alleged constitutional violations that are raised for the first time on appeal. State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989). Rather, we merely articulated guidelines to clarify the existing law. Id. Thus, Golding was not a statement of new law. Id., 240, citing State v. Anderson, 209 Conn. 622, 632-33, 553 A.2d 589 (1989); State v. Wilson, 199 Conn. 417, 438, 513 A.2d 620 (1986); State v. Tyler-*296Barcomb, 197 Conn. 666, 675-76, 500 A.2d 1324 (1985), cert. denied, 475 U.S. 1109, 106 S. Ct. 1518, 89 L. Ed. 2d 916 (1986); State v. Thompson, 197 Conn. 67, 76 n.7, 495 A.2d 1054 (1985); State v. Conroy, 194 Conn. 623, 627 n.5, 484 A.2d 448 (1984); State v. Baker, 182 Conn. 52, 56-57, 437 A.2d 843 (1980); State v. Evans, 165 Conn. 61, 71, 327 A.2d 576 (1973) (“[t]his claim raises an issue of constitutional dimensions and we find that it comes within the second exception which we have mentioned in that the record is sufficiently complete for us to consider it on its merits and it involves a fundamental constitutional right”). More specifically, our statement that we will not make factual determinations was applicable only where “the facts revealed by the record are insufficient, unclear or ambiguous as to whether a constitutional violation has occurred.” State v. Golding, supra, 240. In contrast to the majority, I view the determination of whether the state engaged in impermissible discrimination as a question of law.


 See appendix A of this dissent.


 The proper inquiry should not, as the state argues, compare the challenges of the various excused venirepersons.


 The four jurors were: J.O., who was twenty-four years old; D.S., who was twenty-ñve; J.F., who was twenty-eight; and E.B., who was twenty-one. The two alternates were M.K. and G.T., who were both twenty-eight.


 The only question the state asked regarding G.D.’s education was the name of his high school. See appendix A of this dissent.


 The three venirepersons were: J.S., a Caucasian venireperson who was accepted by the state but excused by the defendant (fireman who deals with homicide victims); J.C., a Caucasian venireperson who was accepted by the state but excused by the defendant (cousin murdered); and E.B., a Hispanic juror (two friends murdered).


 See part IV C and footnote 36 of this dissent.


 See the introduction to part IV of this dissent for a further discussion.


 Those venirepersons accepted by the state (with their relatives who had been arrested identified in the parentheses) were: M.B., a venireperson *304who was accepted by the state but excused by the defendant (father); J.O., a Caucasian juror (father); P.O., a Caucasian juror (brother); G.D., a Caucasian venireperson who was accepted by the state but excused by the defendant (son); A.M., a Caucasian venireperson who was accepted by the state but excused by the defendant (brother); and C.G., a juror (son).


 The only other references to G.D.’s family occurred when he offered responses to questions that included his family, such as the fact that he lived with his parents and that one sister had been the victim of domestic violence.